UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/09 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund s Expenses 7 Comparing Your Fund s Expenses With Those of Other Funds 8 Statement of Investments 38 Statement of Financial Futures 39 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 43 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Important Tax Information 60 Board Members Information 63 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Recent reports of positive economic growth in the United States , European and Asian markets may have signaled the end of the deep global recession that technically began here in the U.S. in late 2007. Signs that the world economies finally have turned a corner include inventory rebuilding among manufacturers, improvements in domestic housing, and more robust consumer spending. These developments helped fuel a sustained worldwide stock rally since the early spring, with the most beaten-down securities in less developed nations generally leading the rebound. Higher-quality stocks within more developed markets have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the global financial markets currently appear poised to enter into a new phase in which underlying fundamentals, such as sound capital and financial structures and not bargain hunting are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the global economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risk that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Dreyfus International Stock Index Fund produced a total return of 25.13%. 1 This compares with a 27.71% total return for the fund s benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (the MSCI EAFE Index or the Index ), during the same period. 2 International stocks fell sharply over the first four months of an especially volatile reporting period, but they went on to recover all of those losses and more during a rally that began in March 2009 and continued through the reporting period s end.The fund s returns reflect transaction costs and operating expenses that are not reflected in the Index s return. The Fund s Investment Approach The fund seeks to match the performance of the MSCI EAFE Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada.The fund attempts to match the Index s return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the fund s currency profile matches the currency makeup of the MSCI EAFE Index. International Equities Posted Impressive Gains in Rally The reporting period saw both staggering losses and impressive gains, as international stocks lost considerable value over the first four months of the reporting period, only to rebound sharply during its final eight months.The rally erased all of the reporting period s early losses and went on to record substantial gains. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) When the reporting period began, investor sentiment was depressed by a global economic recession characterized by rising unemployment rates, plummeting housing prices and dampened consumer spending. At the same time, the world was in the grip of a financial crisis that nearly led to the collapse of the global banking system.The effects of the financial crisis were particularly severe among European banks, which reported massive write-downs among assets tied to troubled U.S. housing markets. In this environment, all countries and market sectors tracked by the Index posted negative absolute returns. In early March, investor sentiment suddenly reversed as the international equity markets mirrored a strong rally occurring in the United States.The rebound was led primarily by stocks that had been severely beaten down during the downturn. International stock markets generally outperformed their U.S. counterparts in the rally, and large-cap international stocks significantly outperformed their smaller-cap counterparts. Gains within the emerging markets were especially robust, with all regions posting at least double-digit returns. All but one of the 21 countries tracked by the Index posted positive absolute returns, and all 10 of the Index s economic sectors recorded double-digit returns, a testament to the depth and breadth of the rally. Geographically, the Index s better performing countries included the United Kingdom,Australia, France, Spain and Germany. Ireland, Finland and Austria generally lagged market averages. From a market sector standpoint, stocks in the financials, materials, industrials and consumer discretionary sectors performed relatively well, while returns in the utilities sector were more modest. In this favorable investment environment,an impressive 69 of the Index s individual stocks posted triple-digit returns, while only a handful of stocks produced double-digit negative returns. For example, the Index s better performing stocks for the reporting period included two metals-and-mining companies, Kazakhmys and Eurasian Natural Resources Corp., located in the United Kingdom. Three financial stocks posted 4 solid gains, including Fortis, a financial services and insurance giant in Belgium, and two Hong Kong real estate and development firms, New World Development and The Wharf (Holdings) Ltd. Hotelier. Genting International in Singapore and Hong Kong marine shipping giant Orient Overseas (International) also fared well due to robust sales in its Asia/Pacific base. On the other hand, the vast majority of the Index s declines stemmed from the financials sector, where banks in Ireland proved particularly disappointing, including Anglo Irish Bank, Bank of Ireland and Allied Irish Banks. Other notable detractors included investment management firms KBC Groep (formerly Almancora) and Babcock & Brown, located in Belgium and Australia, respectively. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the MSCI EAFE Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus International Stock Index Fund and the Morgan Stanley Capital International Europe, Australasia, Far East Free Index Average Annual Total Returns as of 10/31/09 1 Year 5 Years 10 Years Fund 25.13% 4.45% 1.17% 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Expenses paid per $1,000  $ 3.48 Ending value (after expenses) $1,303.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Expenses paid per $1,000  $ 3.06 Ending value (after expenses) $1,022.18  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2009 Common Stocks 96.9% Shares Value ($) Australia 8.0% AGL Energy 24,804 307,047 Alumina 132,098 193,202 Amcor 64,835 334,477 AMP 112,341 589,057 Aristocrat Leisure 22,601 89,765 Arrow Energy 34,661 a 125,940 Asciano Group 140,393 a 190,243 ASX 9,522 286,308 Australia & New Zealand Banking Group 128,362 2,620,901 AXA Asia Pacific Holdings 51,290 191,726 Bendigo and Adelaide Bank 20,652 167,185 BHP Billiton 184,275 6,074,286 Billabong International 9,556 87,197 BlueScope Steel 102,901 271,339 Boral 31,989 163,414 Brambles 76,555 480,960 Caltex Australia 5,748 a 52,461 CFS Retail Property Trust 94,834 162,410 Coca-Cola Amatil 30,901 294,231 Cochlear 2,820 162,229 Commonwealth Bank of Australia 83,510 3,859,053 Computershare 24,153 234,699 Crown 24,659 178,723 CSL 32,682 922,292 CSR 81,884 138,957 Dexus Property Group 214,225 152,422 Energy Resources of Australia 2,999 62,166 Fairfax Media 105,828 150,601 Fortescue Metals Group 65,748 a 220,632 Foster s Group 107,931 527,839 Goodman Fielder 84,351 121,146 Goodman Group 288,092 158,409 GPT Group 439,931 228,097 Harvey Norman Holdings 31,092 110,006 Incitec Pivot 86,213 201,071 Insurance Australia Group 107,784 361,659 8 Common Stocks (continued) Shares Value ($) Australia (continued) James Hardie Industries-CDI 26,587 a 169,192 Leighton Holdings 8,503 269,301 Lend Lease 25,435 210,039 Macquarie Group 16,554 721,843 Macquarie Infrastructure Group 128,485 165,874 Map Group 41,877 107,614 Map Group (Rights) 3,807 a 1,961 Metcash 38,859 164,250 Mirvac Group 131,982 173,720 National Australia Bank 105,576 2,783,746 Newcrest Mining 26,203 748,413 Nufarm 10,738 110,240 OneSteel 73,726 200,522 Orica 19,095 407,335 Origin Energy 48,750 694,953 OZ Minerals 164,157 a 172,919 Paladin Energy 33,468 a 122,072 Perpetual 2,276 74,883 Qantas Airways 65,555 161,594 QBE Insurance Group 55,505 1,121,441 Rio Tinto 23,558 1,313,241 Santos 45,694 609,073 Sims Metal Management 7,686 137,652 Sonic Healthcare 20,859 259,269 SP Ausnet 62,635 49,141 Stockland 121,426 404,566 Suncorp-Metway 68,860 537,823 TABCORP Holdings 33,673 214,642 Tatts Group 58,928 130,828 Telstra 238,749 714,002 Toll Holdings 34,516 261,672 Transurban Group 63,094 257,104 Wesfarmers 54,732 1,353,691 Wesfarmers-PPS 8,823 221,856 Westfield Group 113,255 1,216,991 Westpac Banking 160,076 3,741,988 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Woodside Petroleum 27,472 1,158,693 Woolworths 67,798 1,740,782 WorleyParsons 8,855 206,472 Austria .3% Erste Group Bank 9,685 392,967 OMV 8,174 339,015 Raiffeisen International Bank Holding 3,091 182,972 Telekom Austria 17,644 290,266 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 4,433 200,079 Vienna Insurance Group 2,207 125,010 Voestalpine 5,954 205,126 Belgium 1.0% Anheuser-Busch InBev 39,774 1,878,197 Anheuser-Busch InBev (STRIP) 12,680 a 94 Belgacom 8,421 316,831 Colruyt 821 196,056 Compagnie Nationale a Portefeuille 1,980 103,870 Delhaize Group 5,546 378,047 Dexia 30,228 a 253,327 Fortis 122,153 a 532,040 Fortis (Rights) 88,615 a 0 Groupe Bruxelles Lambert 4,421 391,704 Groupe Bruxelles Lambert (STRIP) 236 a 3 KBC Groep 9,065 a 392,153 Mobistar 1,807 124,708 Solvay 3,347 330,127 UCB 5,219 223,850 Umicore 6,361 194,746 China .0% Foxconn International Holdings 83,000 a Denmark .9% AP Moller Maersk, Cl. A 30 201,622 AP Moller Maersk, Cl. B 60 413,949 10 Common Stocks (continued) Shares Value ($) Denmark (continued) Carlsberg, Cl. B 6,007 425,150 Coloplast, Cl. B 1,443 118,579 Danske Bank 24,740 a 575,081 DSV 12,099 a 190,212 H Lundbeck 2,653 51,676 Novo Nordisk, Cl. B 24,699 1,542,433 Novozymes, Cl. B 2,420 223,332 Topdanmark 849 a 123,039 TrygVesta 1,123 81,485 Vestas Wind Systems 11,037 a 784,434 William Demant Holding 1,278 a 91,592 Finland 1.1% Elisa 7,550 146,932 Fortum 24,140 574,507 Kesko, Cl. B 3,623 121,237 Kone, Cl. B 8,719 327,400 Metso 7,011 197,060 Neste Oil 6,406 113,988 Nokia 204,761 2,607,247 Nokian Renkaat 5,217 111,920 Orion, Cl. B 4,426 84,437 Outokumpu 5,850 97,448 Pohjola Bank 9,841 110,061 Rautaruukki 4,060 83,385 Sampo, Cl. A 22,967 553,030 Sanoma 4,669 86,662 Stora Enso, Cl. R 33,336 a 253,797 UPM-Kymmene 28,870 348,437 Wartsila 4,284 156,061 France 10.0% Accor 8,038 387,514 Aeroports de Paris 1,537 117,311 Air France 7,338 a 113,249 Air Liquide 13,793 1,493,753 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Alcatel-Lucent 128,316 a 486,562 Alstom 10,894 760,680 Atos Origin 2,389 a 112,584 AXA 86,324 2,167,143 BioMerieux 882 98,408 BNP Paribas 50,582 3,839,772 Bouygues 12,444 590,289 Bureau Veritas 2,381 131,739 Cap Gemini 8,064 376,096 Carrefour 35,009 1,511,912 Casino Guichard Perrachon 3,007 240,379 Christian Dior 3,498 350,853 Cie de Saint-Gobain 19,994 982,501 Cie Generale d Optique Essilor International 10,922 614,781 Cie Generale de Geophysique-Veritas 8,008 a 159,567 CNP Assurances 2,037 197,671 Compagnie Generale des Etablissements Michelin, Cl. B 7,919 590,630 Credit Agricole 48,308 934,072 Dassault Systemes 3,726 216,135 EDF 13,178 738,851 Eiffage 2,009 110,089 Eramet 324 101,800 Eurazeo 1,602 101,378 Eutelsat Communications 4,821 153,999 Fonciere des Regions 1,404 155,468 France Telecom 100,723 2,505,592 GDF Suez 66,374 2,791,535 Gecina 908 97,209 Groupe Danone 30,328 1,832,630 Hermes International 2,881 402,930 ICADE 941 99,506 Iliad 988 107,436 Imerys 1,905 105,121 Ipsen 1,640 83,916 JC Decaux 4,335 a 88,074 Klepierre 5,270 219,467 L Oreal 12,947 1,330,880 12 Common Stocks (continued) Shares Value ($) France (continued) Lafarge 10,818 885,060 Lagardere 6,172 280,525 Legrand 5,117 139,673 LVMH Moet Hennessy Louis Vuitton 13,534 1,410,790 M6-Metropole Television 3,249 78,689 Natixis 52,231 a 295,926 Neopost 1,569 138,019 PagesJaunes Groupe 6,051 74,504 Pernod-Ricard 10,506 880,305 Peugeot 7,803 a 256,220 PPR 4,167 457,180 Publicis Groupe 6,530 249,538 Renault 10,155 a 458,485 Safran 9,522 154,541 Sanofi-Aventis 57,838 4,245,089 Schneider Electric 12,625 1,322,741 SCOR 8,689 222,109 Societe BIC 1,432 99,916 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 a 86,940 Societe Generale 25,609 1,714,672 Societe Generale (Rights) 25,609 a 112,599 Societe Television Francaise 1 6,190 97,769 Sodexo 5,273 302,721 Suez Environnement 14,917 333,110 Technip 5,860 370,314 Thales 5,117 249,297 Total 117,175 7,025,210 Unibail-Rodamco 4,417 983,750 Vallourec 2,855 453,676 Veolia Environnement 21,010 690,507 Vinci 23,354 1,227,725 Vivendi 64,550 1,801,468 Germany 7.4% Adidas 10,594 492,373 Allianz 24,923 2,869,734 BASF 50,802 2,735,884 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Bayer 42,055 2,930,621 Bayerische Motoren Werke 17,944 881,500 Beiersdorf 5,026 310,714 Celesio 4,321 107,681 Commerzbank 39,753 a 416,440 Daimler 49,650 2,423,309 Deutsche Bank 32,604 2,383,869 Deutsche Boerse 10,557 858,566 Deutsche Lufthansa 11,799 182,793 Deutsche Post 45,924 778,884 Deutsche Postbank 4,595 a 142,984 Deutsche Telekom 156,152 2,140,362 E.ON 104,447 4,020,630 Fraport AG Frankfurt Airport Services Worldwide 2,261 106,752 Fresenius 1,371 68,493 Fresenius Medical Care & Co. 10,412 506,190 GEA Group 7,860 148,790 Hamburger Hafen und Logistik 1,184 46,294 Hannover Rueckversicherung 3,028 a 136,889 HeidelbergCement 6,888 413,934 Henkel & Co. 7,334 288,270 Hochtief 2,305 174,501 Infineon Technologies 61,221 a 276,857 K+S 8,120 445,440 Linde 8,414 886,266 MAN 5,797 478,807 Merck 3,653 344,463 Metro 6,418 357,566 Muenchener Rueckversicherungs 11,383 1,807,817 Puma 351 107,575 RWE 23,068 2,031,928 Salzgitter 2,195 198,332 SAP 47,242 2,146,857 Siemens 45,211 4,100,449 Solarworld 4,122 89,524 Suedzucker 4,185 86,817 14 Common Stocks (continued) Shares Value ($) Germany (continued) ThyssenKrupp 18,199 588,052 TUI 7,370 a 51,271 United Internet 5,912 a 77,284 Volkswagen 4,769 778,509 Wacker Chemie 906 130,842 Greece .7% Alpha Bank 19,547 a 383,291 Bank of Cyprus Public 29,985 241,115 Coca-Cola Hellenic Bottling 10,464 276,360 EFG Eurobank Ergasias 16,597 a 266,919 Hellenic Petroleum 6,087 74,543 Hellenic Telecommunications Organization 13,152 223,159 Marfin Investment Group 31,997 a 129,355 National Bank of Greece 32,853 a 1,225,880 OPAP 12,668 325,223 Piraeus Bank 16,634 a 290,830 Public Power 6,826 a 140,496 Titan Cement 3,357 117,338 Hong Kong 2.3% ASM Pacific Technology 12,500 96,976 Bank of East Asia 77,750 271,537 BOC Hong Kong Holdings 202,000 465,051 Cathay Pacific Airways 63,000 a 101,381 Cheung Kong Holdings 75,000 950,205 Cheung Kong Infrastructure Holdings 20,000 71,299 Chinese Estates Holdings 44,000 75,420 CLP Holdings 110,788 742,092 Esprit Holdings 63,100 413,081 Hang Lung Group 46,000 230,794 Hang Lung Properties 113,000 425,891 Hang Seng Bank 41,500 588,873 Henderson Land Development 58,762 414,293 Hong Kong & China Gas 217,483 518,515 Hong Kong Aircraft Engineering 4,400 51,822 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hong Kong Exchanges & Clearing 56,500 993,249 HongKong Electric Holdings 76,000 406,026 Hopewell Holdings 33,000 104,160 Hutchison Whampoa 115,800 810,685 Hysan Development 39,000 114,997 Kerry Properties 40,500 227,361 Li & Fung 120,600 499,406 Lifestyle International Holdings 22,000 35,481 Link REIT 120,500 273,006 Mongolia Energy 126,000 a 53,122 MTR 73,500 259,641 New World Development 138,191 296,197 NWS Holdings 37,000 70,323 Orient Overseas International 14,800 72,030 PCCW 167,000 40,956 Shangri-La Asia 73,000 140,104 Sino Land 90,664 172,850 Sun Hung Kai Properties 76,699 1,163,217 Swire Pacific, Cl. A 43,000 524,969 Television Broadcasts 13,000 61,454 Wharf Holdings 77,192 415,005 Wheelock & Co. 49,000 156,249 Wing Hang Bank 10,500 102,056 Yue Yuen Industrial Holdings 39,800 110,540 Ireland .2% Anglo Irish Bank 35,225 a,b 19,726 CRH 38,336 941,714 Elan 25,006 a 133,191 Kerry Group, Cl. A 7,193 213,850 Ryanair Holdings 4,000 a 17,410 Italy 3.4% A2A 55,689 103,283 ACEA 3,790 44,568 Assicurazioni Generali 66,038 1,671,996 Atlantia 14,220 337,792 16 Common Stocks (continued) Shares Value ($) Italy (continued) Autogrill 6,976 a 78,945 Banca Carige 32,548 92,252 Banca Monte dei Paschi di Siena 112,962 215,670 Banca Popolare di Milano Scarl 20,979 156,934 Banco Popolare 36,217 a 316,877 Enel 362,548 2,169,104 ENI 143,123 3,570,895 EXOR 4,104 81,564 Fiat 41,827 a 627,010 Finmeccanica 22,299 376,388 Fondiaria-Sai 3,923 71,947 Intesa Sanpaolo 424,635 a 1,801,265 Intesa Sanpaolo-RSP 47,999 157,575 Italcementi 4,571 66,195 Lottomatica 2,408 51,588 Luxottica Group 6,995 a 170,602 Mediaset 37,511 245,042 Mediobanca 26,763 342,948 Mediobanca (Warrants 3/18/11) 25,489 a 0 Mediolanum 14,252 90,946 Parmalat 95,993 267,261 Pirelli & C 100,796 a 56,959 Prysmian 5,280 93,406 Saipem 14,523 431,559 Saras 18,185 59,364 Snam Rete Gas 78,433 381,889 Telecom Italia 543,750 868,864 Telecom Italia-RSP 333,781 369,604 Terna Rete Elettrica Nazionale 72,873 290,036 UniCredit 776,873 a 2,624,881 Unione di Banche Italiane 32,249 463,208 Unipol Gruppo Finanziario 44,236 a 64,485 Japan 20.2% 77 Bank 17,000 97,956 ABC-Mart 1,600 45,990 Acom 2,736 34,455 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Advantest 9,200 200,691 Aeon 35,500 314,692 Aeon Credit Service 3,960 37,657 AEON Mall 3,900 82,080 Aioi Insurance 24,000 104,855 Aisin Seiki 9,900 247,890 Ajinomoto 36,800 342,784 Alfresa Holdings 1,900 82,249 All Nippon Airways 48,000 132,265 Amada 20,000 122,006 Aozora Bank 47,959 55,495 Asahi Breweries 21,500 379,834 Asahi Glass 56,800 470,479 Ashai Kasei 69,900 342,827 Asics 9,000 78,807 Astellas Pharma 24,579 894,844 Bank of Kyoto 17,000 154,211 Bank of Yokohama 69,000 333,008 Benesse Holdings 3,800 167,589 Bridgestone 34,000 554,236 Brother Industries 12,900 145,002 Canon 58,750 2,192,344 Canon Marketing Japan 4,500 72,202 Casio Computer 13,100 94,660 Central Japan Railway 85 564,355 Chiba Bank 43,000 261,592 Chubu Electric Power 35,900 800,398 Chugai Pharmaceutical 12,828 251,123 Chugoku Bank 9,000 120,316 Chugoku Electric Power 15,700 317,110 Chuo Mitsui Trust Holdings 52,380 188,590 Citizen Holdings 17,800 99,977 COCA-COLA WEST 2,700 49,913 Cosmo Oil 36,000 93,332 Credit Saison 8,800 98,371 Dai Nippon Printing 30,800 381,146 18 Common Stocks (continued) Shares Value ($) Japan (continued) Daicel Chemical Industries 15,000 90,001 Daido Steel 14,200 48,113 Daihatsu Motor 9,000 92,373 Daiichi Sankyo 36,583 719,913 Daikin Industries 12,800 433,788 Dainippon Sumitomo Pharma 9,000 92,342 Daito Trust Construction 4,200 174,615 Daiwa House Industry 26,400 278,457 Daiwa Securities Group 89,000 470,363 Dena 11 37,640 Denki Kagaku Kogyo Kabushiki Kaisha 27,600 100,748 Denso 26,400 717,121 Dentsu 9,200 194,257 DIC 23,000 37,552 Dowa Holdings 16,000 91,359 Dowa Holdings (Rights) 7,000 a 0 East Japan Railway 18,400 1,172,727 Eisai 13,800 486,289 Electric Power Development 7,680 238,300 Elpida Memory 7,700 a 98,747 FamilyMart 3,000 88,832 Fanuc 10,400 868,678 Fast Retailing 2,500 410,956 Fuji Electric Holdings 38,000 69,754 Fuji Heavy Industries 37,000 142,145 Fuji Media Holdings 11 16,040 FUJIFILM Holdings 26,500 757,298 Fujitsu 103,800 600,171 Fukuoka Financial Group 40,000 144,298 Furukawa Electric 35,000 131,298 GS Yuasa 21,000 178,899 Gunma Bank 22,000 113,827 Hachijuni Bank 19,000 110,720 Hakuhodo DY Holdings 1,170 58,566 Hankyu Hashin Holdings 62,000 275,328 Hikari Tsushin 1,300 24,398 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Hino Motors 10,000 36,163 Hirose Electric 1,600 164,887 Hiroshima Bank 30,000 113,965 Hisamitsu Pharmaceutical 3,400 115,824 Hitachi 183,900 589,789 Hitachi Chemical 6,300 124,915 Hitachi Construction Machinery 6,600 152,269 Hitachi High-Technologies 3,900 64,200 Hitachi Metals 10,000 94,363 Hokkaido Electric Power 9,600 184,341 Hokuhoku Financial Group 62,000 132,283 Hokuriku Electric Power 10,000 227,899 Honda Motor 90,820 2,794,638 HOYA 22,600 492,193 Ibiden 7,100 250,953 Idemitsu Kosan 1,100 79,798 IHI 73,000 a 136,194 INPEX 45 366,143 Isetan Mitsukoshi Holdings 20,020 188,916 Isuzu Motors 69,000 142,709 Ito En 3,300 55,659 ITOCHU 84,500 524,961 Itochu Techno-Solutions 1,400 38,215 Iyo Bank 14,000 124,953 J Front Retailing 26,800 125,802 Jafco 1,600 42,550 Japan Airlines 39,600 a 50,571 Japan Petroleum Exploration 1,400 69,593 Japan Prime Realty Investment 36 78,204 Japan Real Estate Investment 22 175,451 Japan Retail Fund Investment 17 80,248 Japan Steel Works 17,000 185,741 Japan Tobacco 244 676,302 JFE Holdings 26,560 850,525 JGC 11,000 210,077 Joyo Bank 37,462 163,013 20 Common Stocks (continued) Shares Value ($) Japan (continued) JS Group 14,324 232,930 JSR 9,100 176,158 JTEKT 10,800 113,560 Jupiter Telecommunications 142 129,717 Kajima 50,800 118,727 Kamigumi 15,400 113,604 Kaneka 16,000 103,697 Kansai Electric Power 41,299 892,642 Kansai Paint 11,000 91,919 Kao 29,000 647,751 Kawasaki Heavy Industries 71,000 175,158 Kawasaki Kisen Kaisha 33,000 a 119,655 KDDI 158 834,874 Keihin Electric Express Railway 22,000 174,418 Keio 31,000 194,509 Keisei Electric Railway 17,000 95,066 Keyence 2,305 454,794 Kikkoman 8,000 91,029 Kinden 6,000 48,583 Kintetsu 89,354 314,579 Kirin Holdings 45,000 734,149 Kobe Steel 138,000 248,062 Komatsu 51,400 993,264 Konami 5,200 93,332 Konica Minolta Holdings 25,000 231,887 Kubota 60,000 462,873 Kuraray 17,500 179,647 Kurita Water Industries 5,800 178,354 Kyocera 8,800 732,362 Kyowa Hakko Kirin 14,705 169,563 Kyushu Electric Power 20,800 423,056 Lawson 3,800 168,727 Leopalace21 7,200 a 38,518 Mabuchi Motor 1,500 71,212 Makita 6,500 216,110 Marubeni 91,000 451,220 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Marui Group 14,100 79,919 Maruichi Steel Tube 2,000 36,980 Matsui Securities 8,000 56,423 Mazda Motor 46,000 102,098 McDonald s Holdings Japan 3,000 60,396 Medipal Holdings 7,700 107,895 MEIJI Holdings 3,521 142,773 Minebea 18,000 74,811 Mitsubishi 74,900 1,591,155 Mitsubishi Chemical Holdings 63,100 233,414 Mitsubishi Electric 105,000 787,495 Mitsubishi Estate 64,000 966,329 Mitsubishi Gas Chemical 20,000 90,764 Mitsubishi Heavy Industries 164,700 575,950 Mitsubishi Logistics 6,000 64,421 Mitsubishi Materials 61,000 160,437 Mitsubishi Motors 203,000 a 295,647 Mitsubishi Rayon 33,000 114,181 Mitsubishi Tanabe Pharma 11,000 140,583 Mitsubishi UFJ Financial Group 512,590 2,721,055 Mitsubishi UFJ Lease & Finance 2,860 85,210 Mitsui & Co. 95,400 1,224,384 Mitsui Chemicals 33,000 112,715 Mitsui Engineering & Shipbuilding 45,000 115,080 Mitsui Fudosan 45,000 718,446 Mitsui Mining & Smelting 34,000 a 87,308 Mitsui OSK Lines 63,000 363,285 Mitsui Sumitomo Insurance Group Holdings 23,469 552,512 Mitsumi Electric 4,800 97,345 Mizuho Financial Group 694,600 1,373,171 Mizuho Securities 34,000 115,081 Mizuho Trust & Banking 92,000 a 85,831 Murata Manufacturing 12,000 588,130 Namco Bandai Holdings 10,350 106,073 NEC 106,800 298,379 NGK Insulators 13,000 290,676 22 Common Stocks (continued) Shares Value ($) Japan (continued) NGK Spark Plug 10,000 112,516 NHK Spring 11,000 85,524 Nidec 6,000 508,921 Nikon 17,600 326,691 Nintendo 5,350 1,356,644 Nippon Building Fund 29 238,098 Nippon Electric Glass 18,085 196,030 Nippon Express 49,000 197,437 Nippon Meat Packers 9,000 105,097 Nippon Mining Holdings 45,800 200,994 Nippon Oil 66,800 324,429 Nippon Paper Group 4,900 129,278 Nippon Sheet Glass 34,000 99,239 Nippon Steel 276,100 1,033,993 Nippon Telegraph & Telephone 28,100 1,154,432 Nippon Yusen 61,800 229,322 Nipponkoa Insurance 35,000 189,118 Nishi-Nippon City Bank 41,000 101,922 Nissan Chemical Industries 9,000 115,177 Nissan Motor 134,600 a 951,792 Nissay Dowa General Insurance 8,000 35,183 Nisshin Seifun Group 9,300 122,674 Nisshin Steel 42,000 68,535 Nisshinbo Holdings 7,000 67,784 Nissin Foods Holdings 3,900 137,127 Nitori 1,850 149,990 Nitto Denko 9,200 272,761 NOK 5,200 68,461 Nomura Holdings 195,100 1,357,631 Nomura Real Estate Holdings 5,400 86,166 Nomura Real Estate Office Fund 17 104,632 Nomura Research Institute 5,700 122,972 NSK 24,000 136,777 NTN 25,000 92,803 NTT Data 71 202,387 NTT DoCoMo 849 1,229,858 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) NTT Urban Development 55 44,076 Obayashi 35,000 130,164 Obic 350 58,880 Odakyu Electric Railway 35,000 284,325 OJI Paper 49,000 212,932 Olympus 12,000 371,513 Omron 10,400 175,127 Ono Pharmaceutical 4,800 228,778 Onward Holdings 6,000 37,218 ORACLE JAPAN 1,700 74,876 Oriental Land 3,000 202,432 ORIX 5,800 375,960 Osaka Gas 110,000 368,165 OSAKA Titanium Technologies 600 15,595 OTSUKA 1,000 52,089 Panasonic 108,195 1,491,575 Panasonic Electric Works 19,000 236,030 Promise 3,550 a 22,639 Rakuten 412 280,602 Resona Holdings 26,000 308,340 Ricoh 37,000 507,734 Rinnai 1,700 74,692 Rohm 5,500 360,186 Sankyo 2,800 158,644 Santen Pharmaceutical 3,800 130,475 Sanyo Electric 90,000 a 216,741 Sapporo Hokuyo Holdings 15,000 50,011 Sapporo Holdings 13,000 67,924 SBI Holdings 887 159,609 Secom 11,700 544,140 Sega Sammy Holdings 9,584 135,340 Seiko Epson 6,800 105,708 Sekisui Chemical 22,000 130,186 Sekisui House 28,000 238,922 Senshu Ikeda Holdings 26,300 a 89,487 Seven & I Holdings 41,660 908,236 24 Common Stocks (continued) Shares Value ($) Japan (continued) Seven Bank 26 63,150 Sharp 55,000 579,329 Shikoku Electric Power 10,100 283,581 Shimadzu 15,000 102,768 Shimamura 1,200 114,055 Shimano 3,500 133,263 Shimizu 28,000 105,986 Shin-Etsu Chemical 22,700 1,189,166 Shinko Electric Industries 4,200 60,647 Shinsei Bank 50,000 a 64,121 Shionogi & Co. 17,000 364,897 Shiseido 19,000 346,117 Shizuoka Bank 33,400 329,719 Showa Denko 64,000 121,240 Showa Shell Sekiyu 11,300 110,378 SMC 2,800 319,962 Softbank 41,000 957,009 Sojitz 66,600 122,032 Sompo Japan Insurance 49,000 290,747 Sony 55,480 1,621,440 Sony Financial Holdings 50 142,088 Square Enix Holdings 3,700 92,033 Stanley Electric 8,200 158,741 SUMCO 6,800 128,621 Sumitomo 61,100 591,591 Sumitomo Chemical 87,000 342,207 Sumitomo Electric Industries 41,200 492,624 Sumitomo Heavy Industries 29,000 a 129,858 Sumitomo Metal Industries 183,000 461,734 Sumitomo Metal Mining 29,000 451,217 Sumitomo Mitsui Financial Group 50,000 1,707,880 Sumitomo Realty & Development 21,000 392,403 Sumitomo Rubber Industries 9,400 86,144 Sumitomo Trust & Banking 80,000 410,595 Suruga Bank 12,000 107,858 Suzuken 3,720 132,357 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Suzuki Motor 19,800 479,697 T & D Holdings 12,200 311,190 Taiheiyo Cement 50,000 57,687 Taisei 58,000 113,149 Taisho Pharmaceutical 8,000 144,994 Taiyo Nippon Sanso 15,000 166,784 Takashimaya 15,000 99,649 Takeda Pharmaceutical 41,400 1,655,556 TDK 6,100 345,039 Teijin 46,000 134,146 Terumo 9,200 478,082 THK 6,700 114,026 Tobu Railway 45,000 244,827 Toho 5,800 87,197 Toho Gas 22,000 113,808 Tohoku Electric Power 23,900 489,909 Tokio Marine Holdings 39,100 1,000,448 Tokuyama 12,000 74,092 Tokyo Broadcasting System 1,700 25,104 Tokyo Electric Power 67,172 1,648,696 Tokyo Electron 9,400 519,620 Tokyo Gas 126,000 496,017 Tokyo Steel Manufacturing 5,500 71,685 Tokyo Tatemono 14,000 65,670 Tokyu 62,820 272,944 Tokyu Land 28,000 113,059 TonenGeneral Sekiyu 14,000 126,885 Toppan Printing 31,000 274,112 Toray Industries 74,000 417,170 Toshiba 213,000 1,196,365 Tosoh 29,000 77,464 TOTO 14,000 81,747 Toyo Seikan Kaisha 8,800 145,671 Toyo Suisan Kaisha 4,000 104,302 Toyoda Gosei 3,600 99,767 Toyota Boshoku 4,200 85,424 26 Common Stocks (continued) Shares Value ($) Japan (continued) Toyota Industries 9,200 245,622 Toyota Motor 151,414 5,958,051 Toyota Tsusho 11,600 165,268 Trend Micro 5,500 190,974 Tsumura & Co. 3,100 105,935 Ube Industries 55,600 142,564 UNICHARM 2,100 200,072 UNY 9,000 66,256 Ushio 5,900 91,035 USS 1,330 79,232 West Japan Railway 96 339,330 Yahoo! Japan 828 251,749 Yakult Honsha 5,100 130,566 Yamada Denki 4,820 292,093 Yamaguchi Financial Group 11,000 104,842 Yamaha 9,200 95,010 Yamaha Motor 12,800 150,317 Yamato Holdings 20,400 301,675 Yamato Kogyo 2,800 82,805 Yamazaki Baking 6,000 73,686 Yaskawa Electric 15,000 116,010 Yokogawa Electric 11,500 92,156 Luxembourg .5% ArcelorMittal 47,338 1,605,033 Millicom International Cellular, SDR 4,207 a 276,472 SES 16,018 348,716 Tenaris 25,833 460,814 Netherlands 2.6% Aegon 83,912 a 604,058 Akzo Nobel 12,610 749,426 ASML Holding 23,998 650,796 Corio 2,917 198,947 European Aeronautic Defence and Space 21,543 406,379 Fugro 3,791 212,578 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Netherlands (continued) Heineken 13,332 592,383 Heineken Holding 5,660 221,344 ING Groep 108,077 a 1,424,953 Koninklijke Ahold 64,606 817,870 Koninklijke Boskalis Westminster 3,558 125,677 Koninklijke DSM 8,571 377,359 KONINKLIJKE KPN 94,640 1,724,510 Koninklijke Philips Electronics 52,560 1,328,812 QIAGEN 10,612 a 220,770 Randstad Holding 5,351 a 204,484 Reed Elsevier 40,595 475,573 SBM Offshore 7,969 153,675 STMicroelectronics 36,468 295,345 TNT 20,204 538,964 Unilever 89,674 2,779,158 Wolters Kluwer 15,164 339,968 New Zealand .1% Auckland International Airport 65,324 94,453 Contact Energy 15,698 70,820 Fletcher Building 31,254 185,874 Sky City Entertainment Group 33,202 82,213 Telecom Corporation of New Zealand 92,121 168,052 Norway .7% DNB NOR 41,236 a 477,284 Norsk Hydro 37,703 a 249,792 Orkla 41,776 390,053 Renewable Energy 18,350 a 110,720 SeaDrill 14,542 305,239 Statoil 62,039 1,479,686 Telenor 45,919 a 597,570 Yara International 10,737 359,163 28 Common Stocks (continued) Shares Value ($) Portugal .3% Banco Comercial Portugues, Cl. R 120,349 172,242 Banco Espirito Santo 27,218 201,557 Brisa Auto-Estradas de Portugal 9,633 95,369 Cimpor-Cimentos de Portugal 12,398 96,969 Energias de Portugal 99,918 443,304 Galp Energia, Cl. B 7,905 133,430 Jeronimo Martins 13,816 123,328 Portugal Telecom 30,385 349,013 Singapore 1.3% Ascendas Real Estate Investment Trust 73,281 95,490 CapitaLand 143,500 415,478 CapitaMall Trust 120,000 134,578 City Developments 26,000 181,547 ComfortDelgro 93,700 101,735 Cosco Singapore 48,000 37,832 DBS Group Holdings 92,588 846,694 Fraser and Neave 49,150 133,697 Genting Singapore 188,527 a 141,056 Golden Agri-Resources 275,440 a 82,560 Jardine Cycle & Carriage 8,422 138,073 Keppel 72,000 414,039 Neptune Orient Lines 56,000 62,387 Noble Group 78,800 144,080 Olam International 72,300 138,915 Oversea-Chinese Banking 135,942 731,630 SembCorp Industries 53,254 124,696 SembCorp Marine 41,000 99,951 Singapore Airlines 30,733 295,133 Singapore Exchange 44,000 250,108 Singapore Press Holdings 91,075 248,377 Singapore Technologies Engineering 78,000 157,713 Singapore Telecommunications 430,951 894,762 StarHub 26,918 36,100 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Singapore (continued) United Overseas Bank 66,112 791,808 UOL Group 22,111 52,567 Wilmar International 66,000 291,039 Spain 4.7% Abertis Infraestructuras 15,454 330,395 Acciona 1,296 158,902 Acerinox 7,125 142,498 ACS Actividades de Construccion y Servicios 8,069 389,545 Banco Bilbao Vizcaya Argentaria 195,759 3,529,531 Banco de Sabadell 49,977 338,828 Banco de Valencia 10,791 91,867 Banco Popular Espanol 40,796 365,970 Banco Santander 447,709 7,262,985 Banco Santander (Rights) 447,709 a 79,269 Bankinter 16,421 173,959 Cintra Concesiones de Infraestructuras de Transporte 11,882 122,982 Criteria Caixacorp 43,257 211,894 EDP Renovaveis 13,006 a 130,106 Enagas 10,301 213,084 Fomento de Construcciones y Contratas 1,877 76,768 Gamesa Tecnologica 10,468 192,754 Gas Natural SDG 11,428 230,917 Gestevision Telecinco 5,695 59,239 Grifols 6,640 107,816 Grupo Ferrovial 3,402 141,850 Iberdrola 202,663 1,847,936 Iberdrola Renovables 48,509 216,865 Iberia Lineas Aereas de Espana 23,577 a 65,399 Inditex 12,157 717,481 Indra Sistemas 5,136 121,322 Mapfre 40,701 175,352 Red Electrica 6,028 313,158 Repsol 39,644 1,062,520 Sacyr Vallehermoso 4,444 a 67,602 30 Common Stocks (continued) Shares Value ($) Spain (continued) Telefonica 232,500 6,528,085 Zardoya Otis 7,387 148,991 Sweden 2.6% Alfa Laval 18,893 236,934 Assa Abloy, Cl. B 17,744 317,749 Atlas Copco, Cl. A 36,802 508,751 Atlas Copco, Cl. B 22,311 274,105 Electrolux, Ser. B 13,397 a 329,181 Getinge, Cl. B 10,308 195,551 Hennes & Mauritz, Cl. B 28,215 1,632,185 Holmen, Cl. B 3,004 82,842 Husqvarna, Cl. B 20,920 a 134,663 Investor, Cl. B 24,068 434,749 Lundin Petroleum 10,567 a 91,992 Nordea Bank 178,055 1,965,359 Sandvik 55,102 626,572 Scania, Cl. B 18,378 241,289 Securitas, Cl. B 16,173 154,210 Skandinaviska Enskilda Banken, Cl. A 83,309 a 524,450 Skanska, Cl. B 21,176 318,258 SKF, Cl. B 21,471 348,568 SSAB, Cl. A 9,760 153,604 SSAB, Cl. B 3,653 52,674 Svenska Cellulosa, Cl. B 31,185 437,513 Svenska Handelsbanken, Cl. A 27,235 722,874 Swedbank, Cl. A 28,804 a 257,086 Swedish Match 14,428 301,736 Tele2, Cl. B 15,789 235,281 Telefonaktiebolaget LM Ericsson, Cl. B 164,642 1,776,456 TeliaSonera 121,696 819,767 Volvo, Cl. A 23,032 218,794 Volvo, Cl. B 59,638 580,487 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland 7.7% ABB 121,467 2,280,508 Actelion 5,566 a 307,849 Adecco 6,790 304,945 Aryzta 3,996 157,616 Baloise Holding 2,856 245,796 BKW FMB Energie 818 67,484 Compagnie Financiere Richemont, Cl. A 28,327 798,162 Credit Suisse Group 61,888 3,350,441 GAM Holding 11,520 141,378 Geberit 2,310 383,854 Givaudan 408 303,535 Holcim 13,303 851,366 Julius Baer Group 11,520 434,369 Kuehne & Nagel International 2,787 253,599 Lindt & Spruengli 6 152,804 Lindt & Spruengli-PC 47 99,300 Logitech International 9,174 a 157,729 Lonza Group 2,538 198,109 Nestle 199,684 9,322,811 Nobel Biocare Holding 6,283 179,120 Novartis 116,143 6,094,885 Pargesa Holding 1,539 123,661 Roche Holding 38,575 6,202,883 Schindler Holding 2,701 185,385 Schindler Holding-PC 977 67,820 SGS 259 347,693 Sonova Holding 2,649 273,629 Straumann Holding 380 92,009 Swatch Group 2,031 91,611 Swatch Group-BR 1,712 401,988 Swiss Life Holding 1,524 183,609 Swiss Reinsurance 19,156 785,878 Swisscom 1,348 488,597 Syngenta 5,238 1,246,790 Synthes 3,341 397,952 32 Common Stocks (continued) Shares Value ($) Switzerland (continued) UBS 195,616 a 3,304,034 Zurich Financial Services 8,101 1,865,781 United Kingdom 20.9% 3i Group 54,848 238,407 Admiral Group 10,809 182,980 AMEC 17,527 233,002 Anglo American 72,473 a 2,646,046 Antofagasta 22,493 286,043 Associated British Foods 19,775 269,732 AstraZeneca 79,596 3,597,544 Autonomy 12,236 a 270,871 Aviva 151,714 959,294 BAE Systems 190,835 989,296 Balfour Beatty 24,137 105,711 Barclays 606,519 a 3,219,199 Berkeley Group Holdings 6,240 a 87,737 BG Group 184,737 3,212,579 BHP Billiton 121,354 3,287,542 BP 1,028,197 9,699,460 British Airways 29,271 a 87,716 British American Tobacco 109,748 3,514,932 British Land 47,174 367,178 British Sky Broadcasting Group 62,003 544,738 BT Group 419,586 908,099 Bunzl 16,833 184,376 Burberry Group 23,186 205,998 Cable & Wireless 140,485 335,773 Cadbury 73,946 939,150 Cairn Energy 7,636 a 332,542 Capita Group 32,791 412,408 Carnival 9,179 287,019 Carphone Warehouse Group 26,887 81,591 Centrica 282,962 1,158,117 Cobham 65,746 237,985 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Compass Group 100,838 644,916 Diageo 137,681 2,260,377 Drax Group 21,337 163,544 Eurasian Natural Resources 15,807 217,171 Experian 56,456 520,199 Firstgroup 25,087 155,566 Fresnillo 10,749 131,379 Friends Provident Group 119,750 161,069 G4S 70,746 295,033 GlaxoSmithKline 284,919 5,870,552 Hammerson 39,651 265,486 Home Retail Group 45,284 217,437 HSBC Holdings 949,998 10,549,618 ICAP 26,883 180,263 Imperial Tobacco Group 56,080 1,663,903 Intercontinental Hotels Group 13,743 177,827 International Power 84,104 352,126 Invensys 40,561 189,209 Investec 22,001 158,515 J Sainsbury 62,600 340,411 Johnson Matthey 12,153 282,856 Kazakhmys 12,328 a 221,293 Kingfisher 129,204 476,206 Ladbrokes 32,620 65,437 Land Securities Group 41,874 456,930 Legal & General Group 330,163 427,214 Liberty International 24,482 182,040 Lloyds Banking Group 899,415 a 1,290,258 London Stock Exchange Group 7,101 99,609 Lonmin 8,845 a 213,299 Man Group 96,029 490,695 Marks & Spencer Group 88,313 498,578 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) National Grid 134,408 1,343,703 Next 10,932 323,453 Old Mutual 288,800 505,556 Pearson 45,255 621,010 Petrofac 12,040 186,851 Prudential 139,476 1,279,417 Randgold Resources 4,634 302,481 Reckitt Benckiser Group 33,434 1,672,609 Reed Elsevier 64,462 491,113 Rexam 45,479 207,653 Rio Tinto 75,386 3,346,374 Rolls-Royce Group 100,812 a 750,768 Royal Bank of Scotland Group 901,343 a 622,815 Royal Dutch Shell, Cl. A 194,706 5,799,425 Royal Dutch Shell, Cl. B 148,136 4,297,548 RSA Insurance Group 183,982 367,558 SABMiller 52,058 1,375,525 Sage Group 74,721 262,959 Schroders 7,484 135,698 Scottish & Southern Energy 49,822 886,115 Segro 42,037 244,599 Serco Group 25,133 209,417 Severn Trent 13,603 213,349 Shire 30,662 541,805 Smith & Nephew 49,609 441,981 Smiths Group 20,123 296,205 Standard Chartered 110,619 2,735,982 Standard Life 120,203 431,936 Tesco 434,691 2,918,743 Thomas Cook Group 26,759 90,289 Tomkins 43,862 121,536 Tui Travel 29,455 113,175 The Fund 35 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Tullow Oil 44,517 871,012 Unilever 70,743 2,132,773 United Utilities Group 37,832 274,696 Vedanta Resources 7,560 260,819 Vodafone Group 2,881,484 6,390,685 Whitbread 9,297 195,083 WM Morrison Supermarkets 114,874 530,185 Wolseley 15,733 a 321,055 WPP 68,549 619,762 Xstrata 105,210 a 1,530,450 Total Common Stocks (cost $557,044,305) Preferred Stocks .3% Germany; Bayerische Motoren Werke 3,061 101,121 Fresenius 4,167 242,915 Henkel & Co. 9,846 449,764 Porsche Automobil Holding 4,643 356,637 RWE 1,922 151,432 Volkswagen 5,883 587,380 Total Preferred Stocks (cost $1,741,743) Principal Short-Term Investments .2% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/17/09 (cost $1,219,851) 1,220,000 c 36 Other Investment 2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,950,000) 11,950,000 d Total Investments (cost $571,955,899) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% BR Bearer Certificate CDI Chess Depository Interest PC Participation Certificate PPS Price Protected Shares REIT Real Estate Investment Trust RSP Risparmio (Savings) Shares SDR Swedish Depository Receipts STRIP Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith under the direction of the Board of Trustees. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Banking 14.3 Diversified Financials 4.3 Materials 9.6 Insurance 4.1 Energy 8.3 Automobiles & Components 3.9 Capital Goods 7.6 Real Estate 2.9 Food, Beverage & Tobacco 6.6 Technology Hardware & Equipment 2.8 Pharmaceuticals & Biotechnology 6.5 Short-Term/Money Market Investments 2.4 Telecommunications 5.9 Other 14.8 Utilities 5.6 Based on net assets. See notes to financial statements. The Fund 37 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long DJ Euro Stoxx 50 156 6,274,433 December 2009 (278,529) FTSE 100 44 3,627,079 December 2009 (66,444) SPI 200 Index 12 1,253,479 December 2009 (6,358) TOPIX 42 4,148,033 December 2009 (123,179) See notes to financial statements. 38 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments: Unaffiliated issuers 560,005,899 533,266,076 Affiliated issuers 11,950,000 11,950,000 Cash 904,202 Cash denominated in foreign currencies 1,213,123 1,216,932 Dividends and interest receivable 1,365,027 Receivable for shares of Common Stock subscribed 614,762 Unrealized appreciation on forward foreign currency exchange contracts Note 4 128,903 Receivable for investment securities sold 33,138 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(b) 285,645 Payable for shares of Common Stock redeemed 1,572,115 Payable for futures variation margin Note 4 202,320 Payable for investment securities purchased 91,076 Unrealized depreciation on forward foreign currency exchange contracts Note 4 46,315 Net Assets ($) Composition of Net Assets ($): Paid-in capital 567,371,502 Accumulated undistributed investment income net 10,313,145 Accumulated net realized gain (loss) on investments (3,307,576) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($474,510) net unrealized (depreciation) on financial futures] (27,095,502) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 38,951,800 Net Asset Value, offering and redemption price per share Note 3(c) ($) See notes to financial statements. The Fund 39 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Dividends (net of $1,229,724 foreign taxes withheld at source): Unaffiliated issuers 13,291,052 Affiliated issuers 14,110 Total Income Expenses: Management fee Note 3(a) 1,489,100 Shareholder servicing costs Note 3(b) 1,063,643 Directors fees Note 3(a) 39,155 Loan commitment fees Note 2 4,137 Interest expense Note 2 139 Total Expenses Less Directors fees reimbursed by the Manager Note 3(a) (39,155) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,882,157) Net realized gain (loss) on financial futures 2,643,341 Net realized gain (loss) on forward foreign currency exchange contracts 3,736,589 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($1,286,446) net unrealized (depreciation) on financial futures and $121,579 net unrealized appreciation on forward foreign currency exchange contracts] 82,489,486 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 40 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 2008 Operations ($); Investment income net 10,748,143 12,871,621 Net realized gain (loss) on investments 4,497,773 2,192,124 Net unrealized appreciation (depreciation) on investments 82,489,486 (280,519,632) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net (9,805,885) (12,808,881) Net realized gain on investments (778,245) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 349,050,223 201,734,295 Dividends reinvested 9,310,050 11,705,486 Cost of shares redeemed (225,160,976) (169,897,255) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 326,931,000 561,653,242 End of Period Undistributed investment income net 10,313,145 8,028,568 Capital Share Transactions (Shares): Shares sold 31,692,805 11,936,731 Shares issued for dividends reinvested 858,486 581,205 Shares redeemed (21,995,482) (9,673,592) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 41 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended October 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.51 21.98 18.03 14.47 12.57 Investment Operations: Investment income net a .30 .49 .43 .38 .29 Net realized and unrealized gain (loss) on investments 2.51 (10.47) 3.90 3.45 1.88 Total from Investment Operations 2.81 (9.98) 4.33 3.83 2.17 Distributions: Dividends from investment income net (.25) (.49) (.38) (.27) (.27) Dividends from net realized gain on investments (.02) Total Distributions (.27) (.49) (.38) (.27) (.27) Net asset value, end of period 14.05 11.51 21.98 18.03 14.47 Total Return (%) 25.13 (46.37) 24.40 26.83 17.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .61 .61 .60 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.53 2.72 2.20 2.30 2.07 Portfolio Turnover Rate 17.26 7.17 3.31 4.12 3.46 Net Assets, end of period ($ x 1,000) 547,282 326,931 561,653 355,608 200,674 a Based on average shares outstanding at each month end. See notes to financial statements. 42 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus International Stock Index Fund (the fund ) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund s investment objective is to match the performance of the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (MSCI EAFE ® ).The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures 44 are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ( forward contracts ) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2009 in valuing the fund s investments: (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. 46 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $11,706,018, undistributed capital gains $3,315,764 and unrealized depreciation $35,111,715. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $9,805,885 and $12,808,881 and long-term capital gains $778,245 and $0, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for passive foreign investment companies and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $1,342,319 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. 48 Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $8,800 with a related weighted average annualized interest rate of 1.59%. NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement ( Agreement ) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund s average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group ). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer fee of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone. The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Company s Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Company s annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, the fund was charged $1,063,643 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $166,626 and shareholder services plan fees $119,019. (c) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the fund s exchange privilege. During the period ended October 31, 2009, redemption fees charged and retained by the fund amounted to $164,687. 50 NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, forward contracts and financial futures, during the period ended October 31, 2009, amounted to $202,946,581 and $71,617,444, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the fund s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk Equity risk 1 (474,510) Foreign exchange risk 2 128,903 Foreign exchange risk 3 (46,315) Gross fair value of derivative contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments on the Statement of Operations during the period ended October 31, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Equity 2,643,341 Foreign exchange 3,736,589 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 6 Forward Underlying risk Futures Contracts Total Equity (1,286,446) Foreign exchange 121,579 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on investments, financial futures and forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to 52 all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) Depreciation) ($) Purchases: Australian Dollar, Expiring 12/16/2009 242,673 208,448 217,428 8,980 Australian Dollar, Expiring 12/16/2009 113,200 96,305 101,424 5,119 Australian Dollar, Expiring 12/16/2009 114,100 97,788 102,231 4,443 Australian Dollar, Expiring 12/16/2009 114,000 98,448 102,141 3,693 Australian Dollar, Expiring 12/16/2009 118,200 101,851 105,904 4,053 The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Australian Dollar, Expiring 12/16/2009 117,100 100,000 104,918 4,918 Australian Dollar, Expiring 12/16/2009 214,647 186,125 192,318 6,193 Australian Dollar, Expiring 12/16/2009 117,200 101,520 105,007 3,487 Australian Dollar, Expiring 12/16/2009 120,500 111,092 107,965 (3,127) Australian Dollar, Expiring 12/16/2009 114,000 103,193 102,141 (1,052) British Pound, Expiring 12/16/2009 337,967 559,855 554,529 (5,326) British Pound, Expiring 12/16/2009 150,000 249,540 246,117 (3,423) British Pound, Expiring 12/16/2009 49,900 83,205 81,875 (1,330) British Pound, Expiring 12/16/2009 100,200 166,286 164,406 (1,880) British Pound, Expiring 12/16/2009 150,300 247,197 246,609 (588) British Pound, Expiring 12/16/2009 50,800 83,868 83,352 (516) British Pound, Expiring 12/16/2009 51,400 83,737 84,336 599 British Pound, Expiring 12/16/2009 205,600 332,545 337,344 4,799 British Pound, Expiring 12/16/2009 102,100 167,057 167,524 467 British Pound, Expiring 12/16/2009 209,872 343,122 344,354 1,232 British Pound, Expiring 12/16/2009 102,400 168,070 168,016 (54) British Pound, Expiring 12/16/2009 101,100 161,712 165,883 4,171 British Pound, Expiring 12/16/2009 51,300 81,863 84,172 2,309 British Pound, Expiring 12/16/2009 50,900 81,692 83,515 1,823 British Pound, Expiring 12/16/2009 51,200 81,543 84,008 2,465 British Pound, Expiring 12/16/2009 52,200 86,733 85,649 (1,084) British Pound, Expiring 12/16/2009 104,400 170,748 171,297 549 British Pound, Expiring 12/16/2009 51,700 84,577 84,828 251 54 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): British Pound, Expiring 12/16/2009 50,600 83,798 83,023 (775) Euro, Expiring 12/16/2009 537,801 784,166 791,343 7,177 Euro, Expiring 12/16/2009 169,100 245,689 248,821 3,132 Euro, Expiring 12/16/2009 197,300 287,562 290,315 2,753 Euro, Expiring 12/16/2009 226,500 331,268 333,282 2,014 Euro, Expiring 12/16/2009 140,700 205,197 207,032 1,835 Euro, Expiring 12/16/2009 28,200 41,345 41,495 150 Euro, Expiring 12/16/2009 200,400 295,337 294,877 (460) Euro, Expiring 12/16/2009 201,700 296,868 296,790 (78) Euro, Expiring 12/16/2009 230,200 337,114 338,726 1,612 Euro, Expiring 12/16/2009 455,852 673,663 670,760 (2,903) Euro, Expiring 12/16/2009 228,800 338,312 336,666 (1,646) Euro, Expiring 12/16/2009 114,800 169,575 168,921 (654) Euro, Expiring 12/16/2009 57,400 84,724 84,461 (263) Euro, Expiring 12/16/2009 169,700 249,405 249,704 299 Euro, Expiring 12/16/2009 56,500 82,825 83,136 311 Euro, Expiring 12/16/2009 115,200 168,030 169,510 1,480 Euro, Expiring 12/16/2009 85,400 125,782 125,661 (121) Euro, Expiring 12/16/2009 114,800 169,030 168,922 (108) Euro, Expiring 12/16/2009 57,400 85,469 84,461 (1,008) Euro, Expiring 12/16/2009 58,700 87,755 86,374 (1,381) Euro, Expiring 12/16/2009 116,700 174,988 171,717 (3,271) The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring 12/16/2009 28,900 43,388 42,525 (863) Euro, Expiring 12/16/2009 201,500 302,880 296,496 (6,384) Euro, Expiring 12/16/2009 84,800 125,912 124,778 (1,134) Euro, Expiring 12/16/2009 55,400 81,915 81,518 (397) Euro, Expiring 12/16/2009 112,600 166,579 165,685 (894) Japanese Yen, Expiring 12/16/2009 18,860,000 205,796 209,579 3,783 Japanese Yen, Expiring 12/16/2009 49,739,331 543,599 552,721 9,122 Japanese Yen, Expiring 12/16/2009 18,740,000 204,039 208,245 4,206 Japanese Yen, Expiring 12/16/2009 9,525,000 105,174 105,845 671 Japanese Yen, Expiring 12/16/2009 28,350,000 312,621 315,035 2,414 Japanese Yen, Expiring 12/16/2009 9,300,000 101,955 103,345 1,390 Japanese Yen, Expiring 12/16/2009 27,720,000 304,361 308,034 3,673 Japanese Yen, Expiring 12/16/2009 9,330,000 102,277 103,678 1,401 Japanese Yen, Expiring 12/16/2009 18,690,000 202,599 207,690 5,091 Japanese Yen, Expiring 12/16/2009 28,035,000 307,820 311,535 3,715 Japanese Yen, Expiring 12/16/2009 3,065,000 33,617 34,059 442 Japanese Yen, Expiring 12/16/2009 9,345,000 102,893 103,845 952 Japanese Yen, Expiring 12/16/2009 9,470,000 105,137 105,234 97 Japanese Yen, Expiring 12/16/2009 18,510,000 207,505 205,689 (1,816) Japanese Yen, Expiring 12/16/2009 9,040,000 100,978 100,456 (522) Japanese Yen, Expiring 12/16/2009 17,700,000 199,945 196,688 (3,257) Japanese Yen, Expiring 12/16/2009 8,940,000 98,669 99,344 675 56 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, Expiring 12/16/2009 9,050,000 100,122 100,567 445 Japanese Yen, Expiring 12/16/2009 9,120,000 100,128 101,345 1,217 Japanese Yen, Expiring 12/16/2009 18,170,000 197,787 201,911 4,124 Japanese Yen, Expiring 12/16/2009 18,050,000 196,524 200,578 4,054 Japanese Yen, Expiring 12/16/2009 8,790,000 96,561 97,678 1,117 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2009, the cost of investments for federal income tax purposes was $579,889,524; accordingly, accumulated net unrealized depreciation on investments was $34,673,448, consisting of $45,635,588 gross unrealized appreciation and $80,309,036 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 57 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus International Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus International Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2009 and the related statement of operations for the year then ended,the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the years ended October 31,2006 and 2005, were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009, 2008 and 2007 financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Stock Index Fund at October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 58 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund s foreign taxes paid and the income sourced from foreign countries.Accordingly, the fund hereby makes the following designations regarding its fiscal year ended October 31, 2009: Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2009 calendar year with Form 1099-DIV which will be mailed in early 2010. For the fiscal year ended October 31, 2009, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $5,066,645 represents the maximum amount that may be considered qualified dividend income. Also, the fund hereby designates $.0200 per share as a long-term capital gain distribution paid on December 24, 2008. The Fund 59 BOARD MEMBERS INFORMATION (Unaudited) 60 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. John M. Fraser, Jr., Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member 62 OFFICERS OF THE FUND (Unaudited) The Fund 63 OFFICERS OF THE FUND (Unaudited) (continued) 64 For More Information Ticker Symbol: DIISX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission ( SEC ) for the first and third quarters of each fiscal year on Form N-Q. The fund s Forms N-Q are available on the SEC s website at http://www.sec.gov and may be reviewed and copied at the SEC s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus S&P 500 Index Fund ANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund s Expenses 7 Comparing Your Fund s Expenses With Those of Other Funds 8 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus S&P 500 Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus S&P 500 Index Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Reports of positive economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the U.S. economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending.These and other positive developments helped fuel a sustained stock market rally since the early spring, with the most beaten-down securities generally leading the rebound. Higher-quality stocks have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the financial markets currently appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Dreyfus S&P 500 Index Fund produced a total return of 9.42%. 1 In comparison, the Standard & Poor s 500 Composite Stock Price Index (the S&P 500 Index ), the fund s benchmark, produced a 9.80% return for the same period. Large-cap stocks fell sharply over the first four months of an especially volatile reporting period, but they went on to recover all of those losses and more during a rally that began in March 2009 and continued through the reporting period s end. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index s return. The Fund s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Equity Markets Bottomed in March, Then Surged Higher The reporting period began in the midst of the most severe recession since the 1930s, which had been exacerbated by a global banking crisis that left major financial institutions unable to obtain short-term funding due to massive losses among mortgage- and asset-backed securities. In the weeks prior to the start of the reporting period, the U.S. government effectively nationalized insurer AIG and mortgage The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) agencies Fannie Mae and Freddie Mac; Lehman Brothers filed for bankruptcy; and other major firms were sold to former rivals. Congress passed the $700 billion Troubled Assets Relief Program (TARP), and the Federal Reserve Board (the Fed ) pumped liquidity into the system to shore up the nation s banks. As the reporting period began, job losses continued to mount, and consumer confidence plunged. In November 2008, The National Bureau of Economic Research officially declared that the U.S. economy had been in a recession since late 2007.The Fed reduced its target for the overnight federal funds rate to a range between 0% and 0.25%, where it remained through the balance of the reporting period. In early 2009, the U.S. economy continued to weaken. Home prices fell sharply in January, and more than 650,000 jobs per month were lost in February and March, driving the unemployment rate higher. Meanwhile, consumer confidence reached its lowest level since recordkeeping began in 1967. In an effort to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act and took steps to rescue the nation s major automakers as vehicle sales plunged. After hitting a multi-year low in early March, the S&P 500 Index staged an impressive rebound that continued through the reporting period s end.The equity markets were buoyed by signs that the remedial programs implemented by government and monetary authorities were gaining traction. By the end of the reporting period, stock prices and commodity prices had risen sharply, consumer and corporate sentiment had improved markedly, and inflation-adjusted gross domestic product began a sustained rise in many countries. Technology and Consumer Stocks Enjoyed a Strong Rebound Much of the S&P 500 Index s positive performance during the reporting period came from the information technology sector, where many stocks rebounded after experiencing steep declines in 2008. Technology companies with significant exposure to overseas markets fared especially well as the U.S. dollar weakened relative to most other 4 currencies. In addition, stock prices were bolstered by cost-cutting measures, such as staff reductions, factory closures and moving operations to lower-cost sites. Consumer discretionary stocks also posted relatively strong results, as specialty retailers, automotive retailers and department stores rebounded from beaten-down levels. Media companies gained value in anticipation of greater advertising spending. In the consumer staples area, beverage producers and tobacco companies benefited from their presence in the emerging markets. The financials sector proved to be the only category of the S&P 500 Index to post a negative absolute return during the reporting period. The stocks of major banks fell sharply due to the credit crisis, poor management of their mortgage businesses, a lack of new borrowing and increased governmental regulations. However, large brokerage firms reported impressive gains as the perceived threat of a global financial meltdown dissipated. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 Standard & Poor s®, S&P®, Standard & Poor s® 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poor s and Standard & Poor s makes no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus S&P 500 Index Fund and the Standard & Poor s 500 Composite Stock Price Index Average Annual Total Returns as of 10/31/09 1 Year 5 Years 10 Years Fund 9.42% 0.11% 1.42% 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Expenses paid per $1,000  $2.77 Ending value (after expenses) $1,198.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Expenses paid per $1,000  $2.55 Ending value (after expenses) $1,022.68  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2009 Common Stocks 98.1% Shares Value ($) Consumer Discretionary 9.0% Abercrombie & Fitch, Cl. A 21,168 694,734 Amazon.com 79,467 a 9,441,474 Apollo Group, Cl. A 29,608 a,b 1,690,617 AutoNation 26,802 a,b 462,066 AutoZone 7,948 a,b 1,075,444 Bed Bath & Beyond 62,357 a,b 2,195,590 Best Buy 82,058 b 3,132,974 Big Lots 20,087 a,b 503,179 Black & Decker 14,270 673,829 Carnival 104,868 3,053,756 CBS, Cl. B 162,937 1,917,768 Coach 78,943 2,602,751 Comcast, Cl. A 695,386 10,083,097 D.R. Horton 67,450 b 739,252 Darden Restaurants 33,452 1,013,930 DeVry 14,888 823,158 DIRECTV Group 111,796 a,b 2,940,235 Eastman Kodak 64,824 a,b 243,090 Expedia 51,402 a,b 1,165,283 Family Dollar Stores 33,266 b 941,428 Ford Motor 765,185 a,b 5,356,295 Fortune Brands 35,903 1,398,422 GameStop, Cl. A 39,677 a,b 963,754 Gannett 56,630 b 556,107 Gap 113,824 2,429,004 Genuine Parts 39,155 b 1,370,033 Goodyear Tire & Rubber 59,181 a 762,251 H & R Block 80,149 1,469,933 Harley-Davidson 57,065 b 1,422,060 Harman International Industries 14,877 559,524 Hasbro 29,932 816,246 Home Depot 408,370 10,246,003 International Game Technology 73,881 b 1,318,037 Interpublic Group of Cos. 116,083 a 698,820 J.C. Penney 55,986 1,854,816 Johnson Controls 156,933 3,753,837 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) KB Home 19,013 b 269,604 Kohl s 73,075 a 4,181,352 Leggett & Platt 38,630 b 746,718 Lennar, Cl. A 34,261 b 431,689 Limited Brands 68,114 b 1,198,806 Lowe s Cos. 356,361 6,973,985 Macy s 100,609 1,767,700 Marriott International, Cl. A 62,763 b 1,572,841 Mattel 86,234 1,632,410 McDonald s 263,167 15,424,218 McGraw-Hill 77,073 2,218,161 Meredith 9,262 b 250,630 New York Times, Cl. A 28,966 b 230,859 Newell Rubbermaid 68,205 989,655 News, Cl. A 542,669 6,251,547 NIKE, Cl. B 94,273 5,861,895 Nordstrom 38,007 b 1,207,862 O Reilly Automotive 32,675 a,b 1,218,124 Office Depot 67,252 a 406,875 Omnicom Group 75,050 2,572,714 Polo Ralph Lauren 13,678 b 1,017,917 Pulte Homes 82,060 b 739,361 RadioShack 32,300 545,547 Scripps Networks Interactive, Cl. A 22,057 832,872 Sears Holdings 13,585 a,b 921,878 Sherwin-Williams 23,990 b 1,368,390 Staples 170,658 b 3,703,279 Starbucks 175,133 a 3,324,024 Starwood Hotels & Resorts Worldwide 44,558 b 1,294,855 Target 181,409 8,785,638 Tiffany & Co. 29,894 b 1,174,535 Time Warner 288,756 8,697,331 Time Warner Cable 85,055 3,354,569 TJX Cos. 100,632 3,758,605 VF 20,838 1,480,332 Viacom, Cl. B 149,049 a 4,112,262 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Walt Disney 446,971 12,233,596 Washington Post, Cl. B 1,437 620,784 Whirlpool 17,999 b 1,288,548 Wyndham Worldwide 43,577 742,988 Wynn Resorts 16,232 a,b 880,099 Yum! Brands 112,487 3,706,447 Consumer Staples 11.7% Altria Group 500,115 9,057,082 Archer-Daniels-Midland 154,562 4,655,407 Avon Products 102,209 b 3,275,798 Brown-Forman, Cl. B 26,050 b 1,271,501 Campbell Soup 49,681 b 1,577,372 Clorox 33,086 1,959,684 Coca-Cola 557,702 29,731,094 Coca-Cola Enterprises 75,713 1,443,847 Colgate-Palmolive 120,160 9,448,181 ConAgra Foods 109,854 2,306,934 Constellation Brands, Cl. A 47,761 a 755,579 Costco Wholesale 104,486 5,940,029 CVS Caremark 347,978 12,283,623 Dean Foods 42,477 a 774,356 Dr. Pepper Snapple Group 61,949 a 1,688,730 Estee Lauder, Cl. A 28,062 b 1,192,635 General Mills 78,730 5,189,882 H.J. Heinz 74,982 3,017,276 Hershey 40,106 1,515,606 Hormel Foods 16,901 616,210 J.M. Smucker 28,381 1,496,530 Kellogg 60,104 3,097,760 Kimberly-Clark 99,784 6,102,789 Kraft Foods, Cl. A 354,753 9,762,803 Kroger 157,274 3,637,748 Lorillard 40,584 3,154,188 McCormick & Co. 31,508 b 1,103,095 Molson Coors Brewing, Cl. B 36,475 1,786,181 10 Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Pepsi Bottling Group 33,779 1,264,686 PepsiCo 374,898 22,700,074 Philip Morris International 466,844 22,109,732 Procter & Gamble 702,114 40,722,612 Reynolds American 41,207 b 1,997,715 Safeway 103,519 2,311,579 Sara Lee 171,310 1,934,090 SUPERVALU 52,104 826,890 SYSCO 144,573 b 3,823,956 Tyson Foods, Cl. A 71,441 894,441 Wal-Mart Stores 523,118 25,988,502 Walgreen 237,905 8,999,946 Whole Foods Market 34,365 a 1,101,742 Energy 12.1% Anadarko Petroleum 118,412 7,214,843 Apache 80,388 7,566,119 Baker Hughes 73,982 b 3,112,423 BJ Services 72,178 1,385,818 Cabot Oil & Gas 25,678 987,833 Cameron International 52,077 a 1,925,287 Chesapeake Energy 150,590 3,689,455 Chevron 482,710 36,946,623 ConocoPhillips 357,899 17,959,372 Consol Energy 43,840 1,876,790 Denbury Resources 60,182 a 878,657 Devon Energy 107,420 6,951,148 Diamond Offshore Drilling 16,768 b 1,597,152 El Paso 167,868 1,646,785 ENSCO International 34,299 1,570,551 EOG Resources 59,759 4,879,920 Exxon Mobil 1,158,309 83,016,006 FMC Technologies 30,382 a,b 1,598,093 Halliburton 215,816 6,303,985 Hess 67,994 3,721,992 Marathon Oil 169,534 5,420,002 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Massey Energy 19,878 b 578,251 Murphy Oil 45,663 2,791,836 Nabors Industries 66,961 a 1,394,797 National Oilwell Varco 100,206 a 4,107,444 Noble Energy 41,352 2,713,932 Occidental Petroleum 195,563 14,839,320 Peabody Energy 64,384 2,548,963 Pioneer Natural Resources 28,595 b 1,175,540 Range Resources 37,024 1,853,051 Rowan 27,369 636,329 Schlumberger 288,574 17,949,303 Smith International 51,789 b 1,436,109 Southwestern Energy 82,272 a 3,585,414 Spectra Energy 155,718 2,977,328 Sunoco 28,954 891,783 Tesoro 33,874 b 478,978 Valero Energy 134,536 2,435,102 Williams Cos. 138,178 2,604,655 XTO Energy 139,285 5,788,685 Financial 14.3% Aflac 112,556 4,669,948 Allstate 130,110 3,847,352 American Express 283,450 9,875,398 American International Group 32,238 a,b 1,083,842 Ameriprise Financial 61,606 2,135,880 AON 65,145 2,508,734 Apartment Investment & Management, Cl. A 27,723 b,c 342,379 Assurant 28,350 848,516 AvalonBay Communities 19,016 b,c 1,307,920 Bank of America 2,084,402 30,390,581 Bank of New York Mellon 288,116 7,681,173 BB & T 164,169 b 3,925,281 Boston Properties 32,947 c 2,002,189 Capital One Financial 108,290 b 3,963,414 CB Richard Ellis Group, Cl. A 53,844 a,b 557,285 12 Common Stocks (continued) Shares Value ($) Financial (continued) Charles Schwab 224,073 3,885,426 Chubb 84,598 4,104,695 Cincinnati Financial 39,166 993,250 Citigroup 3,085,456 12,619,515 CME Group 16,125 b 4,879,586 Comerica 37,026 1,027,472 Discover Financial Services 125,913 1,780,410 E*TRADE FINANCIAL 204,930 a 299,198 Equity Residential 64,969 b,c 1,876,305 Federated Investors, Cl. B 21,265 b 558,206 Fifth Third Bancorp 188,032 b 1,681,006 First Horizon National 50,985 a,b 603,153 Franklin Resources 36,528 3,821,925 Genworth Financial, Cl. A 106,549 a 1,131,550 Goldman Sachs Group 122,601 20,863,012 Hartford Financial Services Group 92,722 2,273,543 HCP 69,472 c 2,055,676 Health Care REIT 26,803 b,c 1,189,249 Host Hotels & Resorts 144,138 b,c 1,457,235 Hudson City Bancorp 115,611 1,519,129 Huntington Bancshares 129,221 492,332 IntercontinentalExchange 17,445 a 1,747,815 Invesco 98,997 2,093,786 Janus Capital Group 39,704 520,916 JPMorgan Chase & Co. 944,289 39,442,952 KeyCorp 202,607 1,092,052 Kimco Realty 87,772 b,c 1,109,438 Legg Mason 38,198 b 1,111,944 Leucadia National 42,353 a,b 951,672 Lincoln National 71,045 1,693,002 Loews 86,884 2,875,860 M & T Bank 18,460 1,160,211 Marsh & McLennan Cos. 123,138 2,888,817 Marshall & Ilsley 83,929 446,502 MBIA 46,630 a,b 189,318 MetLife 198,014 6,738,416 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Moody s 47,187 b 1,117,388 Morgan Stanley 325,829 10,465,627 Nasdaq OMX Group 32,701 a 590,580 Northern Trust 57,973 2,913,143 NYSE Euronext 63,732 1,647,472 People s United Financial 83,430 1,337,383 Plum Creek Timber 40,984 b,c 1,282,389 PNC Financial Services Group 110,741 5,419,665 Principal Financial Group 75,012 1,878,300 Progressive 164,062 a 2,624,992 ProLogis 101,516 b,c 1,150,176 Prudential Financial 110,286 4,988,236 Public Storage 32,082 b,c 2,361,235 Regions Financial 281,416 b 1,362,053 Simon Property Group 66,758 b,c 4,532,201 SLM 114,918 a 1,114,705 State Street 119,119 5,000,616 SunTrust Banks 118,394 2,262,509 T. Rowe Price Group 62,093 b 3,025,792 Torchmark 21,166 b 859,340 Travelers Cos. 137,527 6,847,469 U.S. Bancorp 457,870 10,631,741 Unum Group 79,955 1,595,102 Ventas 37,634 b,c 1,510,252 Vornado Realty Trust 38,295 c 2,280,850 Wells Fargo & Co. 1,123,504 30,918,830 XL Capital, Cl. A 82,215 b 1,349,148 Zions Bancorporation 27,369 b 387,545 Health Care 12.5% Abbott Laboratories 372,194 18,821,850 Aetna 108,095 2,813,713 Allergan 73,800 4,151,250 AmerisourceBergen 72,486 1,605,565 Amgen 244,822 a 13,154,286 Baxter International 146,293 7,908,600 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Becton, Dickinson & Co. 58,502 3,999,197 Biogen Idec 69,799 a 2,940,632 Boston Scientific 360,281 a 2,925,482 Bristol-Myers Squibb 478,021 10,420,858 C.R. Bard 24,099 1,809,112 Cardinal Health 86,241 2,444,070 CareFusion 43,120 a 964,594 Celgene 110,639 a 5,648,121 Cephalon 17,756 a,b 969,122 CIGNA 66,675 1,856,232 Coventry Health Care 35,889 a 711,679 DaVita 24,942 a 1,322,674 Dentsply International 35,751 b 1,178,353 Eli Lilly & Co. 244,742 8,323,675 Express Scripts 65,173 a 5,208,626 Forest Laboratories 72,995 a 2,019,772 Genzyme 65,323 a 3,305,344 Gilead Sciences 219,053 a 9,320,705 Hospira 39,062 a 1,743,728 Humana 41,071 a 1,543,448 IMS Health 45,207 740,943 Intuitive Surgical 9,301 a,b 2,291,301 Johnson & Johnson 663,283 39,166,861 King Pharmaceuticals 60,626 a,b 614,141 Laboratory Corp. of America Holdings 26,619 a,b 1,833,783 Life Technologies 41,668 a 1,965,480 McKesson 64,415 3,783,093 Medco Health Solutions 114,431 a 6,421,868 Medtronic 266,830 9,525,831 Merck & Co. 507,614 b 15,700,501 Millipore 13,590 a 910,666 Mylan 74,939 a,b 1,217,009 Patterson Cos. 22,654 a,b 578,357 PerkinElmer 28,944 538,648 Pfizer 1,941,752 33,068,037 Quest Diagnostics 36,340 2,032,496 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Schering-Plough 393,668 11,101,438 St. Jude Medical 83,785 a 2,855,393 Stryker 66,150 3,042,900 Tenet Healthcare 103,174 a 528,251 Thermo Fisher Scientific 98,615 a 4,437,675 UnitedHealth Group 281,027 7,292,651 Varian Medical Systems 29,867 a,b 1,223,950 Waters 23,645 a 1,357,932 Watson Pharmaceuticals 25,502 a,b 877,779 WellPoint 114,805 a 5,368,282 Zimmer Holdings 52,050 a 2,736,269 Industrial 9.9% 3M 167,329 12,310,395 Avery Dennison 26,194 b 933,816 Boeing 175,077 8,368,681 Burlington Northern Santa Fe 63,917 4,814,228 C.H. Robinson Worldwide 41,224 2,271,855 Caterpillar 148,731 b 8,189,129 Cintas 32,196 891,507 CSX 95,253 4,017,772 Cummins 48,533 2,089,831 Danaher 61,259 b 4,179,702 Deere & Co. 102,525 b 4,670,014 Dover 45,510 1,714,817 Dun & Bradstreet 12,968 992,830 Eaton 39,811 2,406,575 Emerson Electric 181,657 6,857,552 Equifax 30,566 b 836,897 Expeditors International Washington 50,986 1,642,769 Fastenal 30,875 b 1,065,188 FedEx 74,775 5,435,395 First Solar 11,655 a,b 1,421,094 Flowserve 14,159 1,390,555 Fluor 43,829 1,946,884 General Dynamics 94,137 5,902,390 General Electric 2,556,117 36,450,228 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Goodrich 29,724 1,615,499 Honeywell International 180,201 6,467,414 Illinois Tool Works 93,007 4,270,881 Iron Mountain 43,371 a 1,059,554 ITT 43,556 2,208,289 Jacobs Engineering Group 29,933 a,b 1,265,867 L-3 Communications Holdings 28,831 2,084,193 Lockheed Martin 78,945 5,430,627 Masco 87,110 1,023,543 Monster Worldwide 30,927 a 449,060 Norfolk Southern 90,139 4,202,280 Northrop Grumman 76,958 3,857,905 Paccar 87,173 b 3,261,142 Pall 28,874 916,461 Parker Hannifin 38,914 2,060,885 Pitney Bowes 50,306 1,232,497 Precision Castparts 33,402 3,190,893 Quanta Services 47,062 a,b 997,714 R.R. Donnelley & Sons 50,710 1,018,257 Raytheon 95,319 4,316,044 Republic Services 77,185 1,999,863 Robert Half International 37,094 b 860,581 Rockwell Automation 35,176 b 1,440,457 Rockwell Collins 38,624 1,945,877 Ryder System 13,567 550,142 Snap-On 14,181 518,032 Southwest Airlines 178,159 1,496,536 Stanley Works 19,313 873,527 Stericycle 20,544 a,b 1,075,889 Textron 59,438 b 1,056,808 Union Pacific 122,394 6,748,805 United Parcel Service, Cl. B 240,309 12,899,787 United Technologies 227,600 13,986,020 W.W. Grainger 15,746 b 1,475,873 Waste Management 117,750 b 3,518,370 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology 18.7% Adobe Systems 127,368 a 4,195,502 Advanced Micro Devices 149,185 a,b 686,251 Affiliated Computer Services, Cl. A 23,629 a 1,230,834 Agilent Technologies 85,713 a 2,120,539 Akamai Technologies 41,155 a 905,410 Altera 72,768 1,440,079 Amphenol, Cl. A 42,286 1,696,514 Analog Devices 70,370 1,803,583 Apple 215,556 a 40,632,306 Applied Materials 322,226 3,931,157 Autodesk 53,820 a 1,341,733 Automatic Data Processing 122,232 4,864,834 BMC Software 45,375 a 1,686,135 Broadcom, Cl. A 103,410 a 2,751,740 CA 96,127 2,010,977 Ciena 22,255 a,b 261,051 Cisco Systems 1,388,264 a 31,721,832 Citrix Systems 43,451 a 1,597,259 Cognizant Technology Solutions, Cl. A 70,988 a 2,743,686 Computer Sciences 36,163 a 1,833,826 Compuware 60,745 a 428,860 Convergys 28,664 a 311,004 Corning 379,107 5,538,753 Dell 418,860 a,b 6,069,281 eBay 267,675 a 5,961,122 Electronic Arts 77,429 a 1,412,305 EMC 486,463 a 8,012,046 Fidelity National Information Services 74,945 1,630,803 Fiserv 39,259 a 1,800,810 FLIR Systems 36,500 a,b 1,015,065 Google, Cl. A 58,000 a 31,094,960 Harris 32,071 1,338,002 Hewlett-Packard 571,240 27,111,050 Intel 1,348,469 25,769,243 International Business Machines 315,944 38,106,006 Intuit 76,919 a,b 2,236,035 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Jabil Circuit 51,199 685,043 JDS Uniphase 50,382 a 281,635 Juniper Networks 127,484 a,b 3,252,117 KLA-Tencor 41,840 b 1,360,218 Lexmark International, Cl. A 18,931 a,b 482,741 Linear Technology 52,986 b 1,371,278 LSI 154,642 a 791,767 MasterCard, Cl. A 21,992 b 4,816,688 McAfee 36,834 a 1,542,608 MEMC Electronic Materials 54,657 a 678,840 Microchip Technology 44,485 b 1,065,861 Micron Technology 203,621 a,b 1,382,587 Microsoft 1,860,409 51,589,142 Molex 34,656 647,028 Motorola 543,730 4,659,766 National Semiconductor 54,705 707,883 NetApp 78,180 a 2,114,769 Novell 86,784 a 354,947 Novellus Systems 25,122 a,b 517,011 NVIDIA 129,685 a 1,551,033 Oracle 934,108 19,709,679 Paychex 77,884 b 2,212,684 QLogic 33,100 a,b 580,574 QUALCOMM 399,750 16,553,648 Red Hat 45,592 a 1,176,730 Salesforce.com 24,820 a,b 1,408,535 SanDisk 53,656 a 1,098,875 Sun Microsystems 179,834 a 1,471,042 Symantec 201,392 a 3,540,471 Tellabs 101,984 a 613,944 Teradata 44,219 a 1,232,826 Teradyne 42,956 a,b 359,542 Texas Instruments 304,109 7,131,356 Total System Services 48,946 b 781,668 VeriSign 46,122 a,b 1,052,043 Western Digital 53,734 a 1,809,761 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Western Union 169,641 3,082,377 Xerox 211,669 1,591,751 Xilinx 67,287 b 1,463,492 Yahoo! 296,870 a 4,720,233 Materials 3.3% Air Products & Chemicals 50,836 3,920,980 Airgas 19,712 874,424 AK Steel Holding 27,672 439,154 Alcoa 230,020 2,856,848 Allegheny Technologies 23,252 b 717,557 Ball 23,007 1,134,935 Bemis 24,520 633,352 CF Industries Holdings 12,437 1,035,380 Dow Chemical 275,938 6,479,024 E.I. du Pont de Nemours & Co. 216,880 6,901,122 Eastman Chemical 17,517 919,818 Ecolab 53,635 2,357,795 FMC 16,610 848,771 Freeport-McMoRan Copper & Gold 99,261 a 7,281,787 International Flavors & Fragrances 18,843 717,730 International Paper 102,531 2,287,467 MeadWestvaco 40,694 929,044 Monsanto 132,248 8,884,421 Newmont Mining 118,408 5,146,012 Nucor 75,810 3,021,029 Owens-Illinois 40,198 a 1,281,512 Pactiv 32,101 a 741,212 PPG Industries 39,334 b 2,219,618 Praxair 74,469 5,915,817 Sealed Air 37,613 723,298 Sigma-Aldrich 30,487 1,583,190 Titanium Metals 19,645 b 168,947 United States Steel 34,290 b 1,182,662 Vulcan Materials 29,292 1,348,311 Weyerhaeuser 50,683 1,841,820 20 Common Stocks (continued) Shares Value ($) Telecommunication Services 3.0% American Tower, Cl. A 94,538 a 3,480,889 AT & T 1,420,056 36,452,837 CenturyTel 72,090 2,340,041 Frontier Communications 75,973 544,726 Metropcs Communications 61,139 a 380,896 Qwest Communications International 358,160 b 1,285,794 Sprint Nextel 685,199 a 2,028,189 Verizon Communications 683,729 20,231,541 Windstream 106,079 1,022,602 Utilities 3.6% AES 164,835 a 2,154,393 Allegheny Energy 41,156 939,180 Ameren 54,942 1,337,288 American Electric Power 112,789 3,408,483 CenterPoint Energy 90,612 1,141,711 CMS Energy 55,441 b 737,365 Consolidated Edison 65,536 2,666,004 Constellation Energy Group 48,198 1,490,282 Dominion Resources 141,230 b 4,814,531 DTE Energy 39,010 1,442,590 Duke Energy 310,098 4,905,750 Dynergy, Cl. A 122,118 a,b 244,236 Edison International 78,168 2,487,306 Entergy 47,290 3,628,089 EQT 31,477 1,317,627 Exelon 158,870 7,460,535 FirstEnergy 73,205 3,168,312 FPL Group 98,109 4,817,152 Integrys Energy 18,783 b 649,892 Nicor 11,128 412,626 NiSource 67,554 872,798 Northeast Utilities 41,680 960,724 Pepco Holdings 52,207 779,451 PG & E 88,532 3,620,073 Pinnacle West Capital 24,716 774,105 PPL 89,859 2,645,449 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Progress Energy 66,705 2,503,439 Progress Energy-CVO 23,900 a 3,824 Public Service Enterprise Group 122,070 3,637,686 Questar 42,539 1,694,754 SCANA 28,286 957,198 Sempra Energy 59,097 3,040,541 Southern 190,480 5,941,071 TECO Energy 51,989 b 745,522 Wisconsin Energy 28,122 1,228,088 Xcel Energy 108,162 2,039,935 Total Common Stocks (cost $1,749,716,192) Principal Short-Term Investments .2% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 12/17/09 (cost $4,194,355) 4,195,000 d Other Investment 1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $38,872,000) 38,872,000 e 22 Investment of Cash Collateral for Securities Loaned 5.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $131,454,189) 131,454,189 e Total Investments (cost $1,924,236,736) 105.9% Liabilities, Less Cash and Receivables (5.9%) Net Assets 100.0% CVO Contingent Value Obligation a Non-income producing security. b All or a portion of these securities are on loan.At October 31, 2009, the total market value of the fund s securities on loan is $124,515,386 and the total market value of the collateral held by the fund is $131,495,361, consisting of cash collateral of $131,454,189 and U.S. Government and Agency securities valued at $41,172. c Investment in Real Estate Investment Trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Information Technology 18.7 Consumer Discretionary 9.0 Financial 14.3 Short-Term/Money Market Investments 7.8 Health Care 12.5 Utilities 3.6 Energy 12.1 Materials 3.3 Consumer Staples 11.7 Telecommunication Services 3.0 Industrial 9.9 The Fund 23 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long Standard & Poor s 500 E-mini 865 44,677,250 December 2009 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $124,515,386) Note 1(b): Unaffiliated issuers 1,753,910,547 2,199,939,151 Affiliated issuers 170,326,189 170,326,189 Cash 1,535,570 Dividends and interest receivable 2,712,220 Receivable for shares of Common Stock subscribed 1,293,830 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(b) 983,132 Liability for securities on loan Note 1(b) 131,454,189 Payable for shares of Common Stock redeemed 3,244,803 Payable for futures variation margin Note 4 1,239,914 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,868,497,853 Accumulated undistributed investment income net 28,886,502 Accumulated net realized gain (loss) on investments (104,234,668) Accumulated net unrealized appreciation (depreciation) on investments [including ($293,369) net unrealized (depreciation) on financial futures] 445,735,235 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 76,032,226 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 49,641,060 Affiliated issuers 103,869 Income from securities lending Note 1(b) 1,147,079 Interest 17,133 Total Income Expenses: Management fee Note 3(a) 4,965,178 Shareholder servicing costs Note 3(b) 4,965,178 Directors fees Note 3(a) 159,972 Loan commitment fees Note 2 16,443 Total Expenses Less Directors fees reimbursed by the Manager Note 3(a) (159,972) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (4,654,018) Net realized gain (loss) on financial futures 8,819,436 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (including $1,254,824 net unrealized appreciation on financial futures) 150,873,785 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 2008 Operations ($): Investment income net 40,962,342 53,042,313 Net realized gain (loss) on investments 4,165,418 (46,509,033) Net unrealized appreciation (depreciation) on investments 150,873,785 (1,265,417,855) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net Capital Stock Transactions ($): Net proceeds from shares sold 540,506,562 639,664,574 Dividends reinvested 49,807,203 53,981,579 Cost of shares redeemed (586,615,451) (1,024,892,229) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,090,177,539 3,735,371,985 End of Period Undistributed investment income net 28,886,502 39,029,506 Capital Share Transactions (Shares): Shares sold 21,472,196 17,459,043 Shares issued for dividends reinvested 2,051,372 1,296,699 Shares redeemed (23,057,764) (27,743,716) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund s financial statements. Year Ended October 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 27.66 44.18 40.57 35.50 33.30 Investment Operations: Investment income net a .53 .66 .61 .54 .56 Net realized and unrealized gain (loss) on investments 1.93 (16.51) 4.90 5.01 2.16 Total from Investment Operations 2.46 (15.85) 5.51 5.55 2.72 Distributions: Dividends from investment income net (.67) (.67) (.56) (.48) (.52) Dividends from net realized gain on investments (1.34) Total Distributions (.67) (.67) (1.90) (.48) (.52) Net asset value, end of period 29.45 27.66 44.18 40.57 35.50 Total Return (%) 9.42 (36.38) 14.05 15.79 8.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 2.06 1.77 1.47 1.45 1.60 Portfolio Turnover Rate 4.36 4.95 4.71 5.04 7.24 Net Assets, end of period ($ x 1,000) 2,238,885 2,090,178 3,735,372 3,656,990 3,310,961 a Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the fund ) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund s investment objective is to match the performance of the Standard & Poor s 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and 30 whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund s investments: Level 1 Level 2 Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 2,195,744,310 U.S. Treasury Securities 4,194,841 Mutual Funds 170,326,189 Other Financial Instruments Liabilities ($) Other Financial Instruments (293,369) The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2009,The Bank of New York Mellon earned $491,605 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 32 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $28,514,172, accumulated capital losses $49,545,241 and unrealized appreciation $391,418,138. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $9,724,313 of the carryover expires in fiscal 2015, $39,787,647 expires in fiscal 2016 and $33,281 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $50,992,476 and $55,063,795, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $112,870 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2 Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement ( Agreement ) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund s allocable portion the accrued of fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group ). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance 34 fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum.The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Company s Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Company s annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund s average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, the fund was charged $4,965,178 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $491,566 and shareholder services plan fees $491,566. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2009, amounted to $94,431,277 and $84,531,626, respectively. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. 36 At October 31, 2009, the cost of investments for federal income tax purposes was $1,978,847,202; accordingly, accumulated net unrealized appreciation on investments was $391,418,138, consisting of $787,652,115 gross unrealized appreciation and $396,233,977 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus S&P 500 Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus S&P 500 Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for each of the years ended October 31, 2006 and 2005 were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009, 2008 and 2007 financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus S&P 500 Index Fund at October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended October 31, 2009 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2009, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $13,476,849 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) 40 The Fund 41 BOARD MEMBERS INFORMATION ( Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. John M. Fraser, Jr., Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 For More Information Ticker Symbol: PEOPX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission ( SEC ) for the first and third quarters of each fiscal year on Form N-Q. The fund s Forms N-Q are available on the SEC s website at http://www.sec.gov and may be reviewed and copied at the SEC s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus Smallcap Stock Index Fund ANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund s Expenses 7 Comparing Your Fund s Expenses With Those of Other Funds 8 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Board Members Information 45 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Smallcap Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Smallcap Stock Index Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Reports of positive economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the U.S. economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending.These and other positive developments helped fuel a sustained stock market rally since the early spring, with the most beaten-down securities generally leading the rebound. Higher-quality stocks have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the financial markets currently appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Dreyfus Smallcap Stock Index Fund produced a total return of 5.43%. 1 In comparison, the Standard & Poor s SmallCap 600 Index (the S&P 600 Index ), the fund s benchmark, produced a 5.56% return for the same period. Small-cap stocks fell sharply over the first five months of an especially volatile reporting period, but they went on to recover all of those losses and more during a rally that began in March 2009 and continued through the reporting period s end. The difference in returns between the fund and its benchmark was primarily due to transaction costs and fund operating expenses that are not reflected in the bench-mark s return. The Fund s Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones.The fund may also use stock index futures as a substitute for the sale or purchase of stocks. Equity Markets Bottomed in March, Then Surged Higher The reporting period began in the midst of the most severe recession since the 1930s, which had been exacerbated by a credit crisis that nearly led to the collapse of the global banking system. In the weeks prior to the start of the reporting period, the U.S. government effectively nationalized insurer AIG and mortgage agencies Fannie Mae and Freddie Mac; Lehman Brothers filed for bankruptcy; and other major firms were sold to former rivals. Congress passed the $700 billion The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Troubled Assets Relief Program (TARP), and the Federal Reserve Board (the Fed ) pumped liquidity into the system to shore up the nation s banks. As the reporting period began, job losses continued to mount, and consumer confidence plunged. In November 2008, The National Bureau of Economic Research officially declared that the U.S. economy had been in a recession since late 2007. The Fed subsequently reduced its target for the overnight federal funds rate to a range between 0% and 0.25%, where it remained through the balance of the reporting period. The U.S. economy continued to weaken in early 2009. Home prices fell sharply in January, and more than 650,000 jobs per month were lost in February and March, driving the unemployment rate higher. Meanwhile, consumer confidence reached its lowest level since recordkeeping began in 1967. In an effort to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act and took steps to rescue the nation s major automakers. After bottoming in early March, the S&P 600 Index staged an impressive and sustained rebound.The equity markets were buoyed by signs that the remedial programs implemented by government and monetary authorities were gaining traction. By the end of the reporting period, stock prices and commodity prices had risen sharply, consumer and corporate sentiment had improved, and the U.S. recession appeared to be nearing a conclusion. Consumer and Technology Stocks Enjoyed a Strong Rebound Some of the S&P 600 Index s better performers during the reporting period stemmed from the consumer discretionary area, where stocks rebounded from the steep declines of late 2008. In addition, many companies benefited from cost-cutting measures and promotional programs designed to entice customers.This was especially true for clothing retailers and restaurants, the latter of which also benefited from reduced food prices. Other winners in the consumer discretionary sector included furniture rental companies, automotive retailers and casino and gaming firms. 4 Gains in the technology sector can be attributed to semiconductor equipment producers and software developers that cut costs by halting production early in the downturn, selling off unsold inventories at reduced prices and waiting for demand to return before restocking. Materials stocks also posted relatively strong results, particularly chemical producers that benefited from reduced raw materials costs. On the other hand, the financials sector suffered declines over the reporting period, as regional banks, thrifts, finance companies, mortgage providers and insurance companies with mortgage-related businesses faltered. In many cases, smaller banks also were saddled with substantial exposure to local commercial real estate markets. Finally, utilities stocks were hurt by the weakened economy as factory and plant closings resulted in lower demand for electricity. Index Investing Offers Diversification Benefits As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the small-cap stocks listed in the S&P 600 Index.The fund offers a diversified investment vehicle that can help investors manage the risks of investing in small-cap stocks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect that may be extended, terminated or modified. Had these expenses not been absorbed, the fund s return would have been lower. 2 SOURCE: LIPPER INC. Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 Standard & Poor s ® , S&P ® , and Standard & Poor s SmallCap 600 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor s and Standard & Poor s makes no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Smallcap Stock Index Fund and the Standard & Poor s SmallCap 600 Index Average Annual Total Returns as of 10/31/09 1 Year 5 Years 10 Years Fund 5.43% 1.06% 6.13% 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Expenses paid per $1,000  $2.71 Ending value (after expenses) $1,150.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Expenses paid per $1,000  $2.55 Ending value (after expenses) $1,022.68  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2009 Common Stocks 98.9% Shares Value ($) Consumer Discretionary 14.8% American Public Education 35,249 a 1,124,443 Arbitron 55,797 b 1,209,679 Arctic Cat 22,287 b 132,385 Audiovox, Cl. A 37,542 a 242,521 Big 5 Sporting Goods 46,114 680,181 BJ s Restaurants 46,009 a 734,304 Blue Nile 33,426 a,b 2,007,231 Brown Shoe 90,806 941,658 Brunswick 200,089 1,896,844 Buckle 52,078 b 1,562,861 Buffalo Wild Wings 39,577 a,b 1,623,053 Cabela s 85,474 a,b 1,074,408 California Pizza Kitchen 57,195 a 742,963 Capella Education 30,815 a,b 2,123,153 Carter s 124,071 a 2,928,076 Cato, Cl. A 70,984 1,399,095 CEC Entertainment 51,900 a,b 1,515,999 Children s Place Retail Stores 54,187 a 1,704,181 Christopher & Banks 73,203 b 445,806 CKE Restaurants 123,970 1,084,737 Coinstar 66,219 a,b 2,101,791 Cracker Barrel Old Country Store 49,720 b 1,648,218 Crocs 195,180 a 1,186,694 Deckers Outdoor 29,780 a 2,670,373 DineEquity 35,667 a,b 754,714 Dress Barn 103,290 a,b 1,864,384 Drew Industries 40,132 a 768,126 E.W. Scripps, Cl. A 83,549 a,b 531,372 Ethan Allen Interiors 57,626 b 718,020 Finish Line, Cl. A 127,080 1,288,591 Fred s, Cl. A 90,344 b 1,069,673 Genesco 43,500 a,b 1,134,045 Group 1 Automotive 55,563 b 1,412,411 Gymboree 64,963 a 2,765,475 Haverty Furniture 40,659 a,b 492,380 Helen of Troy 63,303 a 1,445,840 Hibbett Sports 61,827 a,b 1,158,638 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Hillenbrand 129,459 2,586,591 Hot Topic 100,703 a,b 775,413 HSN 87,889 a 1,313,062 Iconix Brand Group 148,034 a,b 1,726,076 Interval Leisure Group 81,559 a 910,198 Jack in the Box 124,213 a 2,330,236 JAKKS Pacific 58,756 a,b 836,098 Jo-Ann Stores 59,044 a,b 1,571,751 JoS. A. Bank Clothiers 42,007 a,b 1,721,447 K-Swiss, Cl. A 54,730 b 446,597 Kid Brands 33,442 a 166,207 La-Z-Boy 116,479 b 827,001 Landry s Restaurants 24,447 a,b 266,472 Lithia Motors, Cl. A 41,260 a 344,108 Live Nation 173,519 a 1,155,637 Liz Claiborne 213,064 b 1,222,987 M/I Homes 42,195 a 471,318 Maidenform Brands 42,540 a 597,262 Marcus 49,099 574,458 Men s Wearhouse 115,444 b 2,674,837 Meritage Homes 69,692 a 1,271,182 Midas 31,035 a 250,142 Monarch Casino & Resort 23,208 a,b 161,064 Monro Muffler Brake 42,531 1,318,036 Movado Group 39,501 b 413,970 Multimedia Games 52,008 a 255,359 National Presto Industries 11,971 1,040,639 Nautilus 31,939 a 57,171 NutriSystem 67,878 b 1,460,735 O Charleys 45,853 a 321,430 OfficeMax 162,897 a 1,861,913 Oxford Industries 34,318 b 664,053 P.F. Chang s China Bistro 53,247 a,b 1,554,280 Papa John s International 45,797 a 1,030,433 Peet s Coffee & Tea 24,803 a 843,302 PEP Boys-Manny Moe & Jack 89,544 785,301 Perry Ellis International 24,744 a 338,250 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) PetMed Express 50,352 b 790,023 Pinnacle Entertainment 130,723 a,b 1,104,609 Polaris Industries 73,880 b 3,108,132 Pool 102,921 b 2,015,193 Pre-Paid Legal Services 16,232 a 641,813 Quiksilver 262,642 a 522,658 RC2 42,687 a 557,492 Red Robin Gourmet Burgers 36,358 a 607,542 Ruby Tuesday 133,183 a 886,999 Ruth s Hospitality Group 41,212 a 128,169 Shuffle Master 116,540 a 910,177 Skechers USA, Cl. A 69,869 a 1,524,542 Skyline 16,963 296,683 Sonic 127,736 a,b 1,194,332 Sonic Automotive, Cl. A 83,802 b 749,190 Spartan Motors 80,057 399,484 Stage Stores 84,143 992,887 Stamps.com 28,963 a 290,789 Standard Motor Products 33,749 282,142 Standard-Pacific 197,232 a 591,696 Steak n Shake 62,250 a,b 725,213 Stein Mart 31,315 a 297,493 Sturm Ruger & Co. 45,507 b 483,284 Superior Industries International 54,224 720,095 Texas Roadhouse 108,234 a,b 1,024,976 Ticketmaster Entertainment 99,746 a 962,549 Tractor Supply 71,677 a,b 3,203,962 True Religion Apparel 49,053 a,b 1,264,096 Tuesday Morning 70,389 a 227,356 Tween Brands 53,500 a 453,680 UniFirst 34,770 1,462,774 Universal Electronics 30,673 a 631,864 Universal Technical Institute 42,835 a,b 770,602 Volcom 35,549 a,b 590,469 Winnebago Industries 56,126 a,b 645,449 Wolverine World Wide 105,153 2,689,814 Zale 69,837 a,b 330,329 10 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Zumiez 43,142 a,b 581,123 Consumer Staples 4.1% Alliance One International 207,615 a,b 915,582 Andersons 41,733 b 1,294,975 Boston Beer, Cl. A 21,784 a,b 827,792 Cal-Maine Foods 27,000 733,050 Casey s General Stores 114,617 3,613,874 Central Garden & Pet, Cl. A 164,897 a,b 1,559,926 Chattem 42,451 a,b 2,690,120 Darling International 181,075 a 1,258,471 Diamond Foods 36,919 b 1,113,108 Great Atlantic & Pacific Tea 63,422 a,b 628,512 Green Mountain Coffee Roasters 75,509 a,b 5,025,124 Hain Celestial Group 86,627 a,b 1,519,438 J & J Snack Foods 31,240 1,223,671 Lance 65,731 1,585,432 Mannatech 30,106 102,360 Nash Finch 29,853 865,140 Sanderson Farms 39,134 b 1,431,913 Spartan Stores 53,270 754,303 TreeHouse Foods 70,147 a,b 2,623,498 United Natural Foods 92,393 a,b 2,227,595 WD-40 35,334 1,112,668 Energy 5.9% Atwood Oceanics 119,716 a,b 4,248,721 Basic Energy Services 50,966 a,b 356,762 Bristow Group 78,356 a 2,284,077 CARBO Ceramics 41,438 b 2,419,565 Dril-Quip 64,884 a 3,152,714 Gulf Island Fabrication 32,908 629,201 Holly 88,486 b 2,566,979 Hornbeck Offshore Services 52,832 a 1,284,346 ION Geophysical 203,045 a 777,662 Lufkin Industries 33,343 b 1,902,218 Matrix Service 55,953 a 496,303 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) NATCO Group, Cl. A 43,613 a 1,905,016 Oil States International 107,871 a 3,715,077 Penn Virginia 99,353 2,011,898 Petroleum Development 40,814 a 681,594 PetroQuest Energy 101,088 a,b 619,669 Pioneer Drilling 116,922 a 782,208 SEACOR Holdings 44,860 a 3,645,772 Seahawk Drilling 25,341 a 684,207 St. Mary Land & Exploration 136,401 4,651,274 Stone Energy 99,840 a,b 1,530,547 Superior Well Services 33,793 a,b 358,544 Swift Energy 80,106 a,b 1,696,645 Tetra Technologies 159,351 a 1,507,460 World Fuel Services 69,061 b 3,511,752 Financial 18.9% Acadia Realty Trust 82,957 b,c 1,319,016 American Physicians Capital 21,881 618,795 Amerisafe 41,880 a 776,455 Bank Mutual 101,416 711,940 Bank of the Ozarks 26,441 b 601,533 BioMed Realty Trust 205,119 c 2,783,465 Boston Private Financial Holdings 131,234 780,842 Brookline Bancorp 127,833 1,251,485 Cash America International 66,897 2,024,303 Cedar Shopping Centers 97,590 b,c 592,371 Central Pacific Financial 60,332 b 85,068 Colonial Properties Trust 145,972 c 1,537,085 Columbia Banking System 58,620 b 861,714 Community Bank System 79,205 b 1,474,005 Delphi Financial Group, Cl. A 105,629 2,292,149 DiamondRock Hospitality 232,576 a 1,769,903 Dime Community Bancshares 55,897 614,308 East West Bancorp 200,770 1,812,953 EastGroup Properties 57,165 c 2,104,244 eHealth 53,625 a 763,084 Employers Holdings 97,838 1,449,959 12 Common Stocks (continued) Shares Value ($) Financial (continued) Entertainment Properties Trust 80,894 c 2,752,014 Extra Space Storage 175,997 c 1,684,291 EZCORP, Cl. A 106,101 a 1,376,130 Financial Federal 54,795 b 1,118,914 First BanCorp/Puerto Rico 164,517 b 310,937 First Cash Financial Services 58,374 a 1,002,865 First Commonwealth Financial 166,789 875,642 First Financial Bancorp 89,882 1,139,704 First Financial Bankshares 46,324 b 2,244,398 First Midwest Bancorp 104,130 1,082,952 Forestar Group 76,746 a 1,132,771 Franklin Street Properties 141,318 b 1,523,408 Glacier Bancorp 127,755 b 1,672,313 Greenhill & Co. 40,598 b 3,500,766 Hancock Holding 60,754 2,203,548 Hanmi Financial 75,745 a,b 115,890 Healthcare Realty Trust 129,562 c 2,698,776 Home Bancshares 41,278 892,843 Home Properties 75,084 b,c 2,941,791 Independent Bank/MA 47,127 1,002,391 Independent Bank/MI 46,358 b 54,702 Infinity Property & Casualty 29,794 1,152,134 Inland Real Estate 147,260 c 1,263,491 Investment Technology Group 98,224 a 2,118,692 Kilroy Realty 96,570 b,c 2,667,263 Kite Realty Group Trust 121,246 c 449,823 LaBranche & Co. 104,505 a 288,434 LaSalle Hotel Properties 141,837 c 2,433,923 Lexington Realty Trust 183,659 c 769,531 LTC Properties 49,623 c 1,178,546 Medical Properties Trust 182,121 b,c 1,456,968 Mid-America Apartment Communities 64,529 2,827,661 Nara Bancorp 44,596 328,227 National Financial Partners 91,544 a 746,084 National Penn Bancshares 268,648 b 1,509,802 National Retail Properties 174,229 c 3,376,558 Navigators Group 28,874 a 1,532,343 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) NBT Bankcorp 72,962 b 1,590,572 Old National Bancorp 184,403 b 1,912,259 optionsXpress Holdings 96,938 1,515,141 Parkway Properties 49,361 c 871,222 Pennsylvania Real Estate Investment Trust 96,412 b,c 706,700 Pinnacle Financial Partners 69,705 a,b 885,254 Piper Jaffray 38,578 a 1,789,633 Portfolio Recovery Associates 34,254 a,b 1,580,480 Post Properties 104,613 1,725,068 Presidential Life 48,660 453,998 PrivateBancorp 119,707 b 1,092,925 ProAssurance 71,363 a 3,588,132 Prosperity Bancshares 101,092 b 3,618,083 PS Business Parks 38,395 c 1,880,203 Rewards Network 19,791 212,951 RLI 38,122 1,906,100 S&T Bancorp 49,864 b 785,358 Safety Insurance Group 33,755 1,129,780 Selective Insurance Group 111,239 1,704,181 Senior Housing Properties Trust 279,068 b,c 5,380,431 Signature Bank 87,239 a 2,753,263 Simmons First National, Cl. A 29,514 863,580 South Financial Group 337,454 269,963 Sovran Self Storage 58,783 c 1,769,368 Sterling Bancorp 43,636 293,670 Sterling Bancshares 170,381 949,022 Sterling Financial 111,719 a,b 89,375 Stewart Information Services 41,929 374,845 Stifel Financial 63,469 a 3,297,849 Susquehanna Bancshares 182,488 b 1,005,509 SWS Group 63,400 848,292 Tanger Factory Outlet Centers 87,198 b,c 3,319,628 Tompkins Financial 17,007 b 737,594 Tower Group 88,875 2,184,548 TradeStation Group 71,448 a 551,579 Trustco Bank 179,893 b 1,070,363 UCBH Holdings 253,992 b 248,912 14 Common Stocks (continued) Shares Value ($) Financial (continued) UMB Financial 66,885 2,660,016 Umpqua Holdings 182,425 1,807,832 United Bankshares 83,566 b 1,491,653 United Community Banks 169,148 a,b 686,741 United Fire & Casualty 49,480 864,910 Urstadt Biddle Properties, Cl. A 44,991 664,517 Whitney Holding 202,318 b 1,624,614 Wilshire Bancorp 42,002 295,694 Wintrust Financial 57,953 b 1,634,854 World Acceptance 41,304 a,b 1,036,317 Zenith National Insurance 82,662 2,358,347 Health Care 12.8% Abaxis 47,950 a,b 1,094,219 Air Methods 24,742 a 755,621 Align Technology 142,755 a 2,244,109 Almost Family 14,145 a,b 429,301 Amedisys 61,436 a,b 2,444,538 American Medical Systems Holdings 165,131 a 2,546,320 AMERIGROUP 118,529 a 2,613,564 AMN Healthcare Services 85,246 a 709,247 AmSurg 70,803 a 1,491,819 Analogic 30,313 1,131,887 ArQule 63,043 a 211,194 Bio-Reference Laboratories 24,525 a 792,893 Cambrex 68,855 a 413,130 Catalyst Health Solutions 82,621 a 2,591,821 Centene 96,720 a 1,724,518 Chemed 49,367 b 2,237,312 Computer Programs & Systems 21,124 b 892,278 CONMED 61,189 a 1,296,595 Cooper 98,899 2,770,161 CorVel 18,192 a 518,472 Cross Country Healthcare 71,128 a 587,517 CryoLife 58,412 a 350,472 Cubist Pharmaceuticals 133,519 a 2,261,812 Cyberonics 52,739 a 762,606 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Dionex 39,084 a 2,653,022 Eclipsys 123,878 a 2,322,712 Enzo Biochem 67,495 a 371,897 eResearch Technology 100,261 a 741,931 Genoptix 27,059 a,b 941,383 Gentiva Health Services 65,104 a,b 1,562,496 Greatbatch 48,878 a,b 961,430 Haemonetics 56,311 a 2,900,017 Hanger Orthopedic Group 64,283 a 889,677 HealthSpring 109,825 a 1,573,792 Healthways 71,290 a 1,146,343 HMS Holdings 54,907 a 2,357,157 ICU Medical 28,722 a,b 1,005,270 Integra LifeSciences Holdings 45,127 a,b 1,378,179 Invacare 74,093 b 1,661,906 Inventiv Health 73,357 a 1,245,602 IPC The Hospitalist 22,450 a 680,235 Kendle International 37,944 a 640,495 Kensey Nash 27,446 a 656,234 Landauer 21,062 1,090,801 LCA-Vision 41,315 a 185,917 LHC Group 34,384 a 959,657 Magellan Health Services 80,644 a 2,591,092 Martek Biosciences 73,883 a,b 1,326,939 MedCath 43,216 a 354,803 MEDNAX 100,793 a 5,233,173 Meridian Bioscience 85,417 b 1,895,403 Merit Medical Systems 58,194 a 988,134 Molina Healthcare 33,637 a,b 629,685 MWI Veterinary Supply 27,486 a,b 973,004 Natus Medical 57,593 a 799,967 Neogen 32,613 a 1,033,832 Odyssey HealthCare 72,648 a 1,012,713 Omnicell 64,706 a 636,707 Osteotech 37,950 a 163,944 Palomar Medical Technologies 38,754 a 393,741 Par Pharmaceutical Cos. 78,894 a 1,654,407 16 Common Stocks (continued) Shares Value ($) Health Care (continued) PAREXEL International 124,403 a 1,557,526 PharMerica 65,203 a,b 1,006,082 Phase Forward 90,518 a 1,186,691 PSS World Medical 128,601 a,b 2,600,312 Quality Systems 40,164 b 2,450,807 Regeneron Pharmaceuticals 137,200 a,b 2,154,040 RehabCare Group 41,439 a 776,981 Res-Care 53,699 a 645,999 Salix Pharmaceuticals 102,296 a 1,881,223 Savient Pharmaceuticals 118,531 a,b 1,493,491 SurModics 35,826 a,b 917,504 Symmetry Medical 76,540 a 610,024 Theragenics 77,716 a 104,917 ViroPharma 171,008 a,b 1,289,400 West Pharmaceutical Services 70,832 2,795,739 Zoll Medical 48,464 a 941,171 Industrial 16.8% A.O. Smith 48,921 1,938,739 AAON 28,315 b 509,953 AAR 81,190 a,b 1,592,136 ABM Industries 97,216 1,825,716 Actuant, Cl. A 142,387 2,222,661 Acuity Brands 94,442 b 2,990,034 Administaff 48,305 1,198,930 Aerovironment 33,784 a 900,681 Albany International, Cl. A 58,494 974,510 American Science & Engineering 19,913 1,316,648 Apogee Enterprises 69,750 923,490 Applied Industrial Technologies 76,736 1,552,369 Applied Signal Technology 27,208 557,492 Arkansas Best 56,205 b 1,451,213 Astec Industries 42,265 a,b 972,095 ATC Technology 45,597 a 952,977 AZZ 27,619 a 946,227 Badger Meter 32,564 b 1,213,660 Baldor Electric 102,250 b 2,643,162 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Barnes Group 90,928 b 1,441,209 Belden 102,187 2,345,192 Bowne & Co. 84,266 550,257 Brady, Cl. A 112,009 3,033,204 Briggs & Stratton 105,567 b 1,974,103 C & D Technologies 46,422 a,b 84,952 Cascade 18,192 451,889 CDI 30,416 370,467 Ceradyne 56,380 a 908,846 CIRCOR International 38,515 1,049,534 CLARCOR 108,758 3,200,748 Comfort Systems USA 83,814 913,573 Consolidated Graphics 28,324 a 568,179 Cubic 36,678 1,273,093 Curtiss-Wright 97,670 2,912,519 EMCOR Group 152,331 a 3,598,058 Encore Wire 41,508 861,291 EnPro Industries 49,140 a,b 1,109,581 ESCO Technologies 57,826 a 2,271,405 Esterline Technologies 65,702 a 2,766,711 Exponent 29,920 a 778,219 Forward Air 62,246 b 1,328,330 G & K Services, Cl. A 42,098 932,471 Gardner Denver 111,157 a 3,991,648 GenCorp 109,874 a,b 817,463 Geo Group 111,639 a 2,361,165 Gibraltar Industries 59,936 648,507 Griffon 111,435 a 977,285 Healthcare Services Group 88,907 1,755,913 Heartland Express 113,194 b 1,539,438 Heidrick & Struggles International 37,546 b 1,027,259 Hub Group, Cl. A 81,530 a 2,026,836 II-VI 52,514 a 1,390,046 Insituform Technologies, Cl. A 80,854 a,b 1,714,105 Interface, Cl. A 118,961 923,137 John Bean Technologies 60,316 990,389 Kaman 54,206 1,119,896 Kaydon 73,579 b 2,574,529 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Knight Transportation 119,425 b 1,915,577 Lawson Products 9,558 148,627 Lindsay 28,838 b 946,752 Lydall 40,000 a 200,000 Magnetek 37,153 a 46,441 Mobile Mini 75,843 a,b 1,099,724 Moog, Cl. A 98,535 a 2,460,419 Mueller Industries 83,134 1,966,950 NCI Building Systems 65,416 a 128,215 Old Dominion Freight Line 58,870 a,b 1,530,031 On Assignment 81,072 a 489,675 Orbital Sciences 127,916 a 1,647,558 Quanex Building Products 78,232 1,163,310 Regal-Beloit 77,872 b 3,650,639 Robbins & Myers 72,194 b 1,674,901 School Specialty 37,066 a,b 824,719 Simpson Manufacturing 80,963 1,893,725 SkyWest 127,756 1,784,751 Spherion 113,815 a 563,384 Standard Register 37,523 178,985 Standex International 27,735 487,581 Stanley 29,185 a 824,476 Sykes Enterprises 71,778 a 1,704,010 Teledyne Technologies 78,850 a 2,693,516 Tetra Tech 128,012 a 3,293,749 Toro 78,389 b 2,901,961 Tredegar 43,004 586,145 Triumph Group 37,396 b 1,750,507 TrueBlue 95,069 a 1,150,335 United Stationers 52,892 a 2,493,329 Universal Forest Products 37,585 b 1,341,033 Viad 46,113 806,978 Vicor 37,801 a 257,803 Volt Information Sciences 22,979 a 186,360 Watsco 63,325 b 3,243,507 Watts Water Technologies, Cl. A 65,095 b 1,838,934 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology 17.0% Actel 53,353 a 635,968 Adaptec 297,853 a 950,151 Advanced Energy Industries 67,136 a 819,731 Agilysys 46,490 b 218,968 Anixter International 66,918 a,b 2,800,518 Arris Group 279,788 a,b 2,870,625 ATMI 69,764 a 1,056,925 Avid Technology 66,545 a 840,463 Bel Fuse, Cl. B 27,512 497,967 Benchmark Electronics 143,111 a 2,404,265 Black Box 40,498 1,073,602 Blackbaud 92,604 b 2,054,883 Blue Coat Systems 86,238 a 1,921,383 Brightpoint 121,633 a 896,435 Brooks Automation 136,785 a 941,081 Cabot Microelectronics 52,706 a 1,685,538 CACI International, Cl. A 65,726 a 3,129,872 Checkpoint Systems 84,385 a 1,145,104 CIBER 139,119 a 447,963 Cognex 83,342 1,340,973 Cohu 46,209 525,858 Commvault Systems 88,703 a 1,747,449 comScore 40,555 a,b 621,708 Comtech Telecommunications 62,080 a,b 1,994,010 Concur Technologies 92,767 a,b 3,306,216 CSG Systems International 87,036 a 1,422,168 CTS 76,747 687,653 CyberSource 148,891 a 2,438,835 Cymer 66,143 a 2,264,736 Cypress Semiconductor 343,328 a 2,894,255 Daktronics 71,505 b 537,718 DealerTrack Holdings 87,886 a,b 1,448,361 Digi International 54,924 a 436,646 Diodes 72,291 a 1,184,127 DSP Group 55,591 a 321,316 DTS 38,752 a,b 1,094,744 Ebix 20,857 a 1,284,791 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Electro Scientific Industries 58,052 a 635,089 EMS Technologies 33,613 a 585,875 Epicor Software 127,640 a 985,381 EPIQ Systems 74,058 a 933,871 Exar 96,238 a 664,042 FARO Technologies 36,091 a 557,967 FEI 81,640 a 1,943,848 Forrester Research 32,692 a 828,088 Gerber Scientific 47,929 a 221,432 Harmonic 204,343 a 1,072,801 Heartland Payment Systems 58,133 714,455 Hittite Microwave 40,995 a,b 1,508,616 Hutchinson Technology 53,426 a 310,939 Infospace 75,945 a 650,849 Insight Enterprises 103,906 a 1,093,091 Integral Systems 32,647 a 274,235 Intermec 103,753 a 1,278,237 Intevac 43,299 a 441,650 j2 Global Communications 101,105 a,b 2,067,597 JDA Software Group 63,015 a 1,250,218 Keithley Instruments 27,984 91,228 Knot 59,088 a 630,469 Kopin 156,935 a 696,791 Kulicke & Soffa Industries 149,462 a,b 694,998 Littelfuse 49,927 a 1,375,988 LoJack 51,541 a 217,503 Manhattan Associates 52,697 a 1,209,396 MAXIMUS 37,808 1,748,998 Mercury Computer Systems 49,370 a 528,259 Methode Electronics 90,719 657,713 Micrel 102,075 762,500 Microsemi 172,097 a,b 2,290,611 MKS Instruments 104,668 a 1,637,008 MTS Systems 35,026 928,189 NETGEAR 73,754 a 1,344,535 NetScout Systems 73,950 a 908,846 Network Equipment Technologies 53,482 a 176,491 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Newport 85,086 a 633,040 Novatel Wireless 73,184 a,b 652,801 Park Electrochemical 44,808 1,007,284 PC-Tel 44,111 a 258,490 Perficient 70,865 a 576,841 Pericom Semiconductor 59,007 a 555,256 Phoenix Technologies 53,509 a 125,211 Plexus 86,155 a 2,179,722 Progress Software 91,447 a 2,112,426 Radiant Systems 59,224 a 582,764 Radisys 59,131 a,b 503,205 Rogers 37,433 a 971,386 Rudolph Technologies 75,536 a 478,898 ScanSource 60,393 a 1,533,378 Sigma Designs 65,008 a,b 780,746 Skyworks Solutions 369,015 a 3,848,826 Smith Micro Software 65,174 a 591,780 Sonic Solutions 63,550 a,b 308,853 Standard Microsystems 51,099 a 984,167 StarTek 25,855 a 149,959 Stratasys 41,101 a 648,574 Supertex 28,733 a 696,775 Symmetricom 97,066 a 464,946 Synaptics 75,702 a,b 1,703,295 SYNNEX 44,489 a,b 1,144,702 Take-Two Interactive Software 173,067 a 1,898,545 Taleo, Cl. A 70,413 a,b 1,530,779 Technitrol 92,938 723,987 Tekelec 142,665 a 2,142,828 TeleTech Holdings 83,826 a 1,499,647 THQ 146,374 a 765,536 Tollgrade Communications 43,010 a 255,910 Triquint Semiconductor 312,463 a 1,684,176 TTM Technologies 90,954 a 925,002 Tyler Technologies 59,473 a,b 1,131,176 Ultratech 48,273 a 623,687 United Online 189,621 1,516,968 Varian Semiconductor Equipment Associates 159,672 a 4,533,088 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) Veeco Instruments 81,978 a,b 1,996,164 ViaSat 57,883 a 1,687,289 Websense 100,841 a,b 1,619,506 Wright Express 90,560 a 2,527,530 Materials 4.5% A.M. Castle & Co. 34,021 383,417 AMCOL International 48,582 b 1,265,075 American Vanguard 39,984 331,867 Arch Chemicals 54,327 1,504,315 Balchem 38,247 1,055,235 Brush Engineered Materials 44,017 a 812,114 Buckeye Technologies 85,537 a 766,412 Calgon Carbon 115,976 a,b 1,837,060 Century Aluminum 118,382 a,b 1,026,372 Clearwater Paper 25,972 a 1,175,752 Deltic Timber 24,566 b 1,044,055 Eagle Materials 94,049 b 2,337,118 H.B. Fuller 103,585 1,979,509 Headwaters 88,923 a 366,363 Myers Industries 60,413 529,822 Neenah Paper 32,409 335,433 NewMarket 27,653 2,585,556 Olympic Steel 22,320 b 564,696 OM Group 69,501 a,b 1,877,917 Penford 17,920 105,728 PolyOne 233,282 a 1,301,714 Quaker Chemical 23,770 489,662 Rock-Tenn, Cl. A 84,704 3,710,035 RTI International Metals 64,011 a 1,325,668 Schulman (A.) 62,000 1,076,940 Schweitzer-Mauduit International 33,442 1,727,279 Stepan 18,393 1,052,815 Texas Industries 62,206 2,070,838 Wausau Paper 99,184 869,844 Zep 44,916 768,064 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services .5% Cbeyond 53,669 a,b 716,481 General Communication, Cl. A 94,281 a 579,828 Iowa Telecommunications Services 65,326 b 768,887 Neutral Tandem 69,103 a 1,457,382 USA Mobility 49,357 537,991 Utilities 3.6% Allete 60,905 2,061,634 American States Water 39,874 1,321,823 Avista 125,501 b 2,379,499 Central Vermont Public Service 23,781 461,114 CH Energy Group 35,777 1,481,526 El Paso Electric 96,196 a 1,803,675 Laclede Group 49,755 1,527,976 New Jersey Resources 95,007 3,344,246 Northwest Natural Gas 57,161 b 2,389,901 Piedmont Natural Gas 152,808 b 3,557,370 South Jersey Industries 70,849 2,500,261 Southwest Gas 99,779 2,493,477 UIL Holdings 68,905 b 1,769,480 UniSource Energy 79,388 2,292,726 Total Common Stocks (cost $919,322,418) Principal Short-Term Investments .1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/17/09 (cost $679,915) 680,000 d Other Investment .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,316,000) 7,316,000 e 24 Investment of Cash Collateral for Securities Loaned 18.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $151,450,309) 151,450,309 e Total Investments (cost $1,078,768,642) 118.7% Liabilities, Less Cash and Receivables (18.7%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan.At October 31, 2009, the total market value of the fund s securities on loan is $143,175,037 and the total market value of the collateral held by the fund is $151,450,309. c Investment in Real Estate Investment Trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Short-Term/ Energy 5.9 Money Market Investments 19.8 Materials 4.5 Financial 18.9 Consumer Staples 4.1 Information Technology 17.0 Utilities 3.6 Industrial 16.8 Telecommunication Services .5 Consumer Discretionary 14.8 Health Care 12.8 The Fund 25 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long Russell 2000 E-mini 145 8,125,800 December 2009 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $143,175,037) Note 1(b): Unaffiliated issuers 920,002,333 796,101,947 Affiliated issuers 158,766,309 158,766,309 Cash 566,717 Receivable for shares of Common Stock subscribed 1,305,526 Dividends and interest receivable 605,422 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(b) 361,190 Liability for securities on loan Note 1(b) 151,450,309 Payable for investment securities purchased 578,365 Payable for shares of Common Stock redeemed 535,208 Payable for futures variation margin Note 4 236,882 Net Assets ($) Composition of Net Assets ($): Paid-in capital 946,164,676 Accumulated undistributed investment income net 5,015,824 Accumulated net realized gain (loss) on investments (22,387,732) Accumulated net unrealized appreciation (depreciation) on investments [including ($708,415) net unrealized (depreciation) on financial futures] (124,608,801) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 53,466,055 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS October 31, 2009 Investment Income ($): Income: Dividends (net of $3,534 foreign taxes withheld at source): Unaffiliated issuers 9,768,684 Affiliated issuers 12,760 Income from securities lending Note 1(b) 1,210,017 Interest 794 Total Income Expenses: Management fee Note 3(a) 1,708,346 Shareholder servicing costs Note 3(b) 1,708,346 Directors fees Note 3(a) 57,371 Loan commitment fees Note 2 457 Total Expenses Less Directors fees reimbursed by the Manager Note 3(a) (57,371) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (8,711,491) Net realized gain (loss) on financial futures 299,589 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($922,580) net unrealized (depreciation) on financial futures] 44,063,643 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 2008 Operations ($): Investment income net 7,575,106 9,809,321 Net realized gain (loss) on investments (8,411,902) 52,916,274 Net unrealized appreciation (depreciation) on investments 44,063,643 (402,828,769) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net (10,985,105) (6,019,379) Net realized gain on investments (49,270,636) (80,811,626) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 326,095,099 375,786,729 Dividends reinvested 57,513,861 83,065,547 Cost of shares redeemed (297,041,023) (295,288,868) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 734,644,924 998,015,695 End of Period Undistributed investment income net 5,015,824 8,430,139 Capital Share Transactions (Shares): Shares sold 24,497,782 18,429,745 Shares issued for dividends reinvested 4,593,801 3,871,675 Shares redeemed (22,393,768) (14,741,481) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended October 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.71 25.45 23.93 21.06 18.91 Investment Operations: Investment income net a .15 .22 .15 .12 .11 Net realized and unrealized gain (loss) on investments .45 (7.85) 2.45 3.11 2.68 Total from Investment Operations .60 (7.63) 2.60 3.23 2.79 Distributions: Dividends from investment income net (.23) (.15) (.12) (.11) (.10) Dividends from net realized gain on investments (1.04) (1.96) (.96) (.25) (.54) Total Distributions (1.27) (2.11) (1.08) (.36) (.64) Net asset value, end of period 15.04 15.71 25.45 23.93 21.06 Total Return (%) 5.43 (32.21) 11.15 15.53 14.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.11 1.09 .60 .52 .55 Portfolio Turnover Rate 25.48 31.84 25.08 25.05 13.64 Net Assets, end of period ($ x 1,000) 804,184 734,645 998,016 888,354 724,909 a Based on average shares outstanding at each month end. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the fund ) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund s investment objective is to match the performance of the Standard & Poor s SmallCap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the 32 forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2009 in valuing the fund s investments: (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money 34 market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2009,The Bank of New York Mellon earned $403,339 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $5,015,824, accumulated capital losses $9,572,587 and unrealized depreciation $137,423,946. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $10,989,421 and $12,079,987 and long-term capital gains $49,266,320 and $74,751,018, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund decreased accumulated undistributed investment income-net by $4,316 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pur- 36 suant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement ( Agreement ) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group ). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum.The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Company s Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Company s annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, the fund was charged $1,708,346 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $180,595 and shareholder services plan fees $180,595. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2009, amounted to $210,431,738 and $174,202,017, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. 38 Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. At October 31, 2009, the cost of investments for federal income tax purposes was $1,092,292,202; accordingly, accumulated net unrealized depreciation on investments was $137,423,946, consisting of $74,538,040 gross unrealized appreciation and $211,961,986 gross unrealized depreciation. NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 39 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Smallcap Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Smallcap Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for each of the years ended October 31, 2006 and 2005 were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2009, 2008 and 2007 financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Smallcap Stock Index Fund at October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. NewYork, NewYork December 29, 2009 40 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 71.43% of the ordinary dividends paid during the fiscal year ended October 31, 2009 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2009, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $3,995,732 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. Also, the fund hereby designates $1.0290 per share as a long-term capital gain distribution per share paid on December 29, 2008 and also designates $.0068 per share as a long-term capital gain distribution paid on March 30, 2009. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) 42 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. John M. Fraser, Jr., Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member 44 OFFICERS OF THE FUND (Unaudited) The Fund 45 OFFICERS OF THE FUND (Unaudited) (continued) 46 NOTES For More Information Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $123,600 in 2008 and $126, 072 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $34,815 in 2008 and $20,680 in 2009. These services consisted of (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h) and (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant s investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ( Service Affiliates ), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2008 and $-0- in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ( Tax Services ) were $33,264 in 2008 and $18,493 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2008 and $-0- in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $-0- in 2008 and $-0- in 2009. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2008 and $-0- in 2009. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant s Audit Committee has established policies and procedures (the Policy ) for pre-approval (within specified fee limits) of the Auditor s engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor s independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $7,879,835 in 2008 and $25,383,429 in 2009. Auditor Independence . The Registrant s Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor s independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (b) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant s principal executive and principal financial officers have concluded, based on their evaluation of the Registrant s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant s disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant s internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds , Inc. By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 By: /s/ James Windels James Windels, Treasurer Date: December 23, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
